--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFORMED COPY




CENDANT RENTAL CAR FUNDING (AESOP) LLC,
as Issuer




and




THE BANK OF NEW YORK,
as Trustee and Series 2005-4 Agent




_____________________




SERIES 2005-4 SUPPLEMENT
dated as of June 1, 2005




to




SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004




_____________________
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONFORMED COPY
 
SERIES 2005-4 SUPPLEMENT, dated as of June 1, 2005 (this “Supplement”), among
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“CRCF”), THE BANK OF NEW YORK, a
New York banking corporation, as trustee (in such capacity, and together with
its successors in trust thereunder as provided in the Base Indenture referred to
below, the “Trustee”), and THE BANK OF NEW YORK, as agent (in such capacity, the
“Series 2005-4 Agent”) for the benefit of the Series 2005-4 Noteholders, each
Series 2005-4 Interest Rate Swap Counterparty and the Surety Provider, to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
CRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base Indenture”).


PRELIMINARY STATEMENT


WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;


NOW, THEREFORE, the parties hereto agree as follows:


DESIGNATION


There is hereby created a Series of Notes of three classes to be issued pursuant
to the Base Indenture and this Supplement, and such Series of Notes shall be
designated generally as Series 2005-4 Rental Car Asset Backed Notes.


The Series 2005-4 Notes will be issued in three classes: one of which shall be
designated as the Series 2005-4 4.40% Rental Car Asset Backed Notes, Class A-1,
one of which shall be designated as the Series 2005-4 Floating Rate Rental Car
Asset Backed Notes, Class A-2, and one of which shall be designated as the
Series 2005-4 Floating Rate Rental Car Asset Backed Notes, Class A-3.


The proceeds from the sale of the Series 2005-4 Notes shall be deposited in the
Collection Account and shall be paid to CRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.


The Series 2005-4 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.



--------------------------------------------------------------------------------

CONFORMED COPY
 
ARTICLE I
 

DEFINITIONS


(a)    All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein. Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2005-4 Notes and not to any other Series of Notes issued by CRCF.


(b)    The following words and phrases shall have the following meanings with
respect to the Series 2005-4 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:


“Authorized Newspaper” means the Luxemburger Wort or other daily newspaper of
general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).


“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which the Surety Provider or banking institutions in New York City or in the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.


“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2005-4 Letters of Credit.


“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2005-4 Letters of Credit.


“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2005-4 Letters of Credit.


“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2005-4 Letters of Credit.


“Class” means a class of the Series 2005-4 Notes, which may be the Class A-1
Notes, the Class A-2 Notes or the Class A-3 Notes.


“Class A-1 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Five Year Notes Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A-1 Noteholders pursuant to Section 2.5(e) for the previous
Related Month was less than the Class A-1 Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Five Year Notes Controlled Amortization Period, the Class A-1 Carryover
Controlled Amortization Amount shall be zero.


-2-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Class A-1 Controlled Amortization Amount” means with respect to any Related
Month during the Five Year Notes Controlled Amortization Period $12,500,000.


“Class A-1 Controlled Distribution Amount” means, with respect to any Related
Month during the Five Year Notes Controlled Amortization Period, an amount equal
to the sum of the Class A-1 Controlled Amortization Amount and any Class A-1
Carryover Controlled Amortization Amount for such Related Month.


“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Notes, which is $75,000,000.


“Class A-1 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-1 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-1 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-1 Noteholders that have been rescinded
or otherwise returned by the Class A-1 Noteholders for any reason.


“Class A-1 Monthly Interest” means, with respect to (i) the initial Series
2005-4 Interest Period, an amount equal to $ 449,166.67 and (ii) any other
Series 2005-4 Interest Period, an amount equal to the product of (A) one-twelfth
of the Class A-1 Note Rate and (B) the Class A-1 Invested Amount on the first
day of such Series 2005-4 Interest Period, after giving effect to any principal
payments made on such date.


“Class A-1 Note Rate” means 4.40% per annum.


“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.


“Class A-1 Notes” means any one of the Series 2005-4 4.40% Rental Car Asset
Backed Notes, Class A-1, executed by CRCF and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-1-1, Exhibit A-1-2 or
Exhibit A-1-3. Definitive Class A-1 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.


“Class A-1 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-1 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-1 Noteholders on or prior to such
date.


“Class A-2 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Five Year Notes Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A-2 Noteholders pursuant to Section 2.5(e) for the previous
Related Month was less than the Class A-2 Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Five Year Notes Controlled Amortization Period, the Class A-2 Carryover
Controlled Amortization Amount shall be zero.


-3-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Class A-2 Controlled Amortization Amount” means (i) with respect to any Related
Month during the Five Year Notes Controlled Amortization Period other than the
Related Month immediately preceding the Five Year Notes Expected Final
Distribution Date, $79,166,666.66 and (ii) with respect to the Related Month
immediately preceding the Five Year Notes Expected Final Distribution Date,
$79,166,666.70.


“Class A-2 Controlled Distribution Amount” means, with respect to any Related
Month during the Five Year Notes Controlled Amortization Period, an amount equal
to the sum of the Class A-2 Controlled Amortization Amount and any Class A-2
Carryover Controlled Amortization Amount for such Related Month.


“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Notes, which is $475,000,000.


“Class A-2 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-2 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-2 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-2 Noteholders that have been rescinded
or otherwise returned by the Class A-2 Noteholders for any reason.


“Class A-2 Monthly Interest” means, with respect to any Series 2005-4 Interest
Period, an amount equal to the product of (A) the Class A-2 Invested Amount on
the first day of such Series 2005-4 Interest Period, after giving effect to any
principal payments made on such date, (B) the Class A-2 Note Rate for such
Series 2005-4 Interest Period and (C) the number of days in such Series 2005-4
Interest Period divided by 360.


“Class A-2 Note Rate” means, for (i) the initial Series 2005-4 Interest Period,
3.31125% per annum and (ii) any other Series 2005-4 Interest Period, the sum of
0.20% plus LIBOR for such Series 2005-4 Interest Period.


“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.


“Class A-2 Notes” means any one of the Series 2005-4 Floating Rate Rental Car
Asset Backed Notes, Class A-2, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2-1, Exhibit A-2-2
or Exhibit A-2-3. Definitive Class A-2 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.


“Class A-2 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-2 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-2 Noteholders on or prior to such
date.


“Class A-3 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Class A-3 Controlled Amortization Period, the amount,
if any, by which the portion of the Monthly Total Principal Allocation paid to
the Class A-3 Noteholders pursuant to Section 2.5(e) for the previous Related
Month was less than the Class A-3 Controlled


-4-

--------------------------------------------------------------------------------

CONFORMED COPY


Distribution Amount for the previous Related Month; provided, however, that for
the first Related Month in the Class A-3 Controlled Amortization Period, the
Class A-3 Carryover Controlled Amortization Amount shall be zero.


“Class A-3 Controlled Amortization Amount” means (i) with respect to any Related
Month during the Class A-3 Controlled Amortization Period other than the Related
Month immediately preceding the Class A-3 Expected Final Distribution Date,
$41,666,666.66 and (ii) with respect to the Related Month immediately preceding
the Class A-3 Expected Final Distribution Date, $41,666,666.70.


“Class A-3 Controlled Amortization Period” means the period commencing at the
opening of business on January 1, 2012 (or, if such day is not a Business Day,
the Business Day immediately preceding such day) and continuing to the earliest
of (i) the commencement of the Series 2005-4 Rapid Amortization Period, (ii) the
date on which the Class A-3 Notes are fully paid and (iii) the termination of
the Indenture.


“Class A-3 Controlled Distribution Amount” means, with respect to any Related
Month during the Class A-3 Controlled Amortization Period, an amount equal to
the sum of the Class A-3 Controlled Amortization Amount and any Class A-3
Carryover Controlled Amortization Amount for such Related Month.


“Class A-3 Expected Final Distribution Date” means the July 2012 Distribution
Date.


“Class A-3 Final Distribution Date” means the July 2013 Distribution Date.


“Class A-3 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-3 Notes, which is $250,000,000.


“Class A-3 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-3 Outstanding Principal Amount plus the sum of (a) the
amount of any principal payments made to the Class A-3 Noteholders on or prior
to such date with the proceeds of a demand on the Surety Bond and (b) the amount
of any principal payments made to Class A-3 Noteholders that have been rescinded
or otherwise returned by the Class A-3 Noteholders for any reason.


“Class A-3 Monthly Interest” means, with respect to any Series 2005-4 Interest
Period, an amount equal to the product of (A) the Class A-3 Invested Amount on
the first day of such Series 2005-4 Interest Period, after giving effect to any
principal payments made on such date, (B) the Class A-3 Note Rate for such
Series 2005-4 Interest Period and (C) the number of days in such Series 2005-4
Interest Period divided by 360.


“Class A-3 Note Rate” means, for (i) the initial Series 2005-4 Interest Period,
3.39125% per annum and (ii) any other Series 2005-4 Interest Period, the sum of
0.28% plus LIBOR for such Series 2005-4 Interest Period.


“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.


-5-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Class A-3 Notes” means any one of the Series 2005-4 Floating Rate Rental Car
Asset Backed Notes, Class A-3, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-3-1, Exhibit A-3-2
or Exhibit A-3-3. Definitive Class A-3 Notes shall have such insertions and
deletions as are necessary to give effect to the provisions of Section 2.18 of
the Base Indenture.


“Class A-3 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-3 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-3 Noteholders on or prior to such
date.


“Clearstream” is defined in Section 5.2.


“Consent” is defined in Article IV.


“Consent Period Expiration Date” is defined in Article IV.


“Demand Note Issuer” means each issuer of a Series 2005-4 Demand Note.


“Designated Amounts” is defined in Article IV.


“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2005-4 Letter of Credit, or any combination thereof, as the
context may require.


“Euroclear” is defined in Section 5.2.


“Excess Collections” is defined in Section 2.3(f)(i).


“Five Year Notes Controlled Amortization Period” means the period commencing at
the opening of business on January 1, 2010 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2005-4 Rapid Amortization Period,
(ii) the date on which the Class A-1 Notes and Class A-2 Notes are fully paid
and (iii) the termination of the Indenture.


“Five Year Notes Expected Final Distribution Date” means the July 2010
Distribution Date.


“Five Year Notes Final Distribution Date” means the July 2011 Distribution Date.


“Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by CRCF as the “Fixed Amount” under any Series 2005-4 Interest Rate Swap
after the netting of payments due to CRCF as the “Floating Amount” from the
Series 2005-4 Interest Rate Swap Counterparty under such Series 2005-4 Interest
Rate Swap on such Distribution Date.


“Insurance Agreement” means the Insurance Agreement, dated as of June 1, 2005,
among the Surety Provider, the Trustee and CRCF, which shall constitute an
“Enhancement Agreement” with respect to the Series 2005-4 Notes for all purposes
under the Indenture.


-6-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Insured Principal Deficit Amount” means, with respect to any Distribution Date,
the excess, if any, of (a) the Series 2005-4 Outstanding Principal Amount on
such Distribution Date (after giving effect to the distribution of the Monthly
Total Principal Allocation for the Related Month) over (b) the sum of the Series
2005-4 Available Reserve Account Amount on such Distribution Date, the Series
2005-4 Letter of Credit Amount on such Distribution Date and the Series 2005-4
AESOP I Operating Lease Loan Agreement Borrowing Base on such Distribution Date.


“Lease Deficit Disbursement” means an amount drawn under a Series 2005-4 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.


“LIBOR” means, with respect to each Series 2005-4 Interest Period, a rate per
annum to be determined by the Trustee as follows:


(i)     On each LIBOR Determination Date, the Trustee will determine the London
interbank offered rate for U.S. dollar deposits for one month that appears on
Telerate Page 3750 as it relates to U.S. dollars as of 11:00 a.m., London time,
on such LIBOR Determination Date:


(ii)    If, on any LIBOR Determination Date, such rate does not appear on
Telerate Page 3750, the Trustee will request that the principal London offices
of each of four major banks in the London interbank market selected by the
Trustee provide the Trustee with offered quotations for deposits in U.S. dollars
for a period of one month, commencing on the first day of such Series 2005-4
Interest Period, to prime banks in the London interbank market at approximately
11:00 a.m., London time, on such LIBOR Determination Date and in a principal
amount equal to an amount of not less than $250,000 that is representative of a
single transaction in such market at such time. If at least two such quotations
are provided, “LIBOR” for such Series 2005-4 Interest Period will be the
arithmetic mean of such quotations; or


(iii)   If fewer than two such quotations are provided pursuant to clause (ii),
“LIBOR” for such Series 2005-4 Interest Period will be the arithmetic mean of
rates quoted by three major banks in the City of New York selected by the
Trustee at approximately 11:00 a.m., New York City time, on such LIBOR
Determination Date for loans in U.S. dollars to leading European banks, for a
period of one month, commencing on the first day of such Series 2005-4 Interest
Period, and in a principal amount equal to an amount of not less than $250,000
that is representative of a single transaction in such market at such time;
provided, however, that if the banks selected as aforesaid by such Trustee are
not quoting rates as mentioned in this sentence, “LIBOR” for such Series 2005-4
Interest Period will be the same as “LIBOR” for the immediately preceding Series
2005-4 Interest Period.


“LIBOR Determination Date” means, with respect to any Series 2005-4 Interest
Period, the second London Banking Day preceding the first day of such Series
2005-4 Interest Period.


-7-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.


“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2005-4 Principal Allocations with respect to such Related Month.


“Past Due Rent Payment” is defined in Section 2.2(g).


“Permanent Global Class A-1 Note” is defined in Section 5.2.


“Permanent Global Class A-2 Note” is defined in Section 5.2.


“Permanent Global Class A-3 Note” is defined in Section 5.2.


“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2005-4 Demand Notes included in the Series 2005-4 Demand Note Payment
Amount as of the Series 2005-4 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2005-4 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.


“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2005-4 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2005-4
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however the Principal Deficit Amount on any date occurring during the period
commencing on and including the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code to but excluding the
date on which each of the Lessees shall have resumed making all payments of the
portion of Monthly Base Rent relating to Loan Interest required to be made under
the AESOP I Operating Lease, shall mean the excess, if any, of (x) the Series
2005-4 Invested Amount on such date (after giving effect to the distribution of
Monthly Total Principal Allocation for the Related Month if such date is a
Distribution Date) over (y) the sum of (1) the Series 2005-4 AESOP I Operating
Lease Loan Agreement Borrowing Base on such date and (2) the lesser of (a) the
Series 2005-4 Liquidity Amount on such date and (b) the Series 2005-4 Required
Liquidity Amount on such date.


“Pro Rata Share” means, with respect to any Series 2005-4 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2005-4 Letter of Credit
Provider’s Series 2005-4 Letter of


-8-

--------------------------------------------------------------------------------

CONFORMED COPY


Credit as of such date by (B) an amount equal to the aggregate available amount
under all Series 2005-4 Letters of Credit as of such date; provided, that only
for purposes of calculating the Pro Rata Share with respect to any Series 2005-4
Letter of Credit Provider as of any date, if such Series 2005-4 Letter of Credit
Provider has not complied with its obligation to pay the Trustee the amount of
any draw under its Series 2005-4 Letter of Credit made prior to such date, the
available amount under such Series 2005-4 Letter of Credit Provider’s Series
2005-4 Letter of Credit as of such date shall be treated as reduced (for
calculation purposes only) by the amount of such unpaid demand and shall not be
reinstated for purposes of such calculation unless and until the date as of
which such Series 2005-4 Letter of Credit Provider has paid such amount to the
Trustee and been reimbursed by the Lessee or the applicable Demand Note Issuer,
as the case may be, for such amount (provided that the foregoing calculation
shall not in any manner reduce the undersigned’s actual liability in respect of
any failure to pay any demand under its Series 2005-4 Letter of Credit).


“Qualified Interest Rate Swap Counterparty” means a counterparty (A) who is
acceptable to the Surety Provider (in the exercise of its reasonable judgment)
and (B) who is a bank or other financial institution, which is acceptable to
each Rating Agency or which has, or which has all of its obligations under its
Series 2005-4 Interest Rate Swap guaranteed by a Person that has, (i) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A-1”, or if such bank, financial institution or
Person does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A+”, in each case, from Standard & Poor’s and (ii) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of “P-1”, or if such bank, financial institution or Person does
not have a short-term senior, unsecured debt rating, then a long-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A1”, in each case, from Moody’s.


“Requisite Noteholders” means Series 2005-4 Noteholders holding more than 50% of
the Series 2005-4 Invested Amount.


“Restricted Global Class A-1 Note” is defined in Section 5.1.


“Restricted Global Class A-2 Note” is defined in Section 5.1.


“Restricted Global Class A-3 Note” is defined in Section 5.1.


“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.


“Series 2000-4 Notes” means the Series of Notes designated as the Series 2000-4
Notes.


“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.


“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.


-9-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.


“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.


“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.


“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.


“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.


“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.


“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.


“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.


“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.


“Series 2004-4 Notes” means the Series of Notes designated as the Series 2004-4
Notes.


“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.


“Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2
Notes.


“Series 2005-3 Notes” means the Series of Notes designated as the Series 2005-3
Notes.


“Series 2005-4 Accounts” means each of the Series 2005-4 Distribution Account,
the Series 2005-4 Reserve Account, the Series 2005-4 Collection Account, the
Series 2005-4 Excess Collection Account and the Series 2005-4 Accrued Interest
Account.


“Series 2005-4 Accrued Interest Account” is defined in Section 2.1(b).
 
“Series 2005-4 Adjusted Monthly Interest” means (a) for the initial Distribution
Date, an amount equal to $3,743,948.78 and (b) for any other Distribution Date,
the sum of (i) the sum of (A) an amount equal to the product of (1) the Class
A-1 Note Rate and (2) the Class


-10-

--------------------------------------------------------------------------------

CONFORMED COPY


A-1 Outstanding Principal Amount on the first day of the Series 2005-4 Interest
Period ending on the day preceding such Distribution Date, divided by twelve,
(B) an amount equal to the product of (1) the Class A-2 Note Rate for such
Series 2005-4 Interest Period, (2) the Class A-2 Outstanding Principal Amount on
the first day of such Series 2005-4 Interest Period and (3) a fraction, the
numerator of which is the number of days in such Series 2005-4 Interest Period
and the denominator of which is 360 and (C) an amount equal to the product of
(1) the Class A-3 Note Rate for such Series 2005-4 Interest Period, (2) the
Class A-3 Outstanding Principal Amount on the first day of such Series 2005-4
Interest Period and (3) a fraction, the numerator of which is the number of days
in such Series 2005-4 Interest Period and the denominator of which is 360 and
(ii) any amount described in clause (b)(i) with respect to a prior Distribution
Date that remains unpaid as of such Distribution Date (together with any accrued
interest on such amount).
 
“Series 2005-4 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2005-4 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date.
 
“Series 2005-4 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2005-4 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
“Series 2005-4 Agent” is defined in the recitals hereto.


“Series 2005-4 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2005-4 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).


“Series-2005-4 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2005-4 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).


“Series 2005-4 Cash Collateral Account” is defined in Section 2.8(f).


“Series 2005-4 Cash Collateral Account Collateral” is defined in Section 2.8(a).


“Series 2005-4 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2005-4 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2005-4 Liquidity Amount (after giving effect to any withdrawal from the Series
2005-4 Reserve Account on such Distribution Date) over the Series 2005-4
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2005-4 Enhancement Amount (after giving effect to any withdrawal
from the Series 2005-4 Reserve Account on such Distribution Date) over the
Series 2005-4 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2005-4 Letter of Credit Termination
Date, the Series 2005-4 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2005-4 Available Cash Collateral Account


-11-

--------------------------------------------------------------------------------

CONFORMED COPY


Amount over (y) the Series 2005-4 Demand Note Payment Amount minus the
Pre-Preference Period Demand Note Payments as of such date.


“Series 2005-4 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2005-4 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2005-4 Letter of Credit Liquidity Amount as
of such date.


“Series 2005-4 Closing Date” means June 1, 2005.


“Series 2005-4 Collateral” means the Collateral, each Series 2005-4 Letter of
Credit, each Series 2005-4 Demand Note, the Series 2005-4 Distribution Account
Collateral, the Series 2005-4 Interest Rate Swap Collateral, the Series 2005-4
Cash Collateral Account Collateral and the Series 2005-4 Reserve Account
Collateral.


“Series 2005-4 Collection Account” is defined in Section 2.1(b).


“Series 2005-4 Controlled Amortization Period” means the Five Year Notes
Controlled Amortization Period and/or the Class A-3 Controlled Amortization
Period, as the case may be.


“Series 2005-4 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C, as amended, modified or restated from
time to time.


“Series 2005-4 Demand Note Payment Amount” means, as of the Series 2005-4 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2005-4 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2005-4 Distribution Account and paid to the Series
2005-4 Noteholders during the one year period ending on the Series 2005-4 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2005-4 Demand Note Payment Amount as of the Series 2005-4 Letter of
Credit Termination Date shall equal the Series 2005-4 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.


“Series 2005-4 Deposit Date” is defined in Section 2.2.


“Series 2005-4 Distribution Account” is defined in Section 2.9(a).


“Series 2005-4 Distribution Account Collateral” is defined in Section 2.9(d).


“Series 2005-4 Eligible Letter of Credit Provider” means a Person satisfactory
to CCRG, the Demand Note Issuers and the Surety Provider and having, at the time
of the issuance of the related Series 2005-4 Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof in the case of Moody’s
or Standard & Poor’s, as applicable) of at least “A+” from Standard & Poor’s and
at least “Al” from Moody’s and a short-term senior unsecured debt rating of at
least “A-1” from Standard & Poor’s and “P-1” from Moody’s that is (a) a


-12-

--------------------------------------------------------------------------------

CONFORMED COPY


commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a Person is not a Series 2005-4 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such Person
shall not be a Series 2005-4 Eligible Letter of Credit Provider until CRCF has
provided 10 days’ prior notice to the Rating Agencies that such Person has been
proposed as a Series 2005-4 Letter of Credit Provider.


“Series 2005-4 Enhancement” means the Series 2005-4 Cash Collateral Account
Collateral, the Series 2005-4 Letters of Credit, the Series 2005-4 Demand Notes,
the Series 2005-4 Overcollateralization Amount and the Series 2005-4 Reserve
Account Amount.


“Series 2005-4 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2005-4 Overcollateralization Amount as of such date, (ii)
the Series 2005-4 Letter of Credit Amount as of such date, (iii) the Series
2005-4 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2005-4 Collection
Account (not including amounts allocable to the Series 2005-4 Accrued Interest
Account) and the Series 2005-4 Excess Collection Account as of such date.


“Series 2005-4 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2005-4 Enhancement Amount is less than the Series
2005-4 Required Enhancement Amount as of such date.


“Series 2005-4 Excess Collection Account” is defined in Section 2.1(b).


“Series 2005-4 Final Distribution Date” means the Five Year Notes Final
Distribution Date or the Class A-3 Final Distribution Date, as the case may be.


“Series 2005-4 Initial Invested Amount” means the sum of the Class A-1 Initial
Invested Amount, the Class A-2 Initial Invested Amount and the Class A-3 Initial
Investment Amount.


“Series 2005-4 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2005-4
Interest Period shall commence on and include the Series 2005-4 Closing Date and
end on and include July 19, 2005.


“Series 2005-4 Interest Rate Swap” is defined in Section 2.10(a).


“Series 2005-4 Interest Rate Swap Collateral” is defined in Section 2.10(d).


“Series 2005-4 Interest Rate Swap Counterparty” means CRCF’s counterparty under
any Series 2005-4 Interest Rate Swap.


“Series 2005-4 Interest Rate Swap Proceeds” means the amounts received by the
Trustee from a Series 2005-4 Interest Rate Swap Counterparty from time to time
in respect of


-13-

--------------------------------------------------------------------------------

CONFORMED COPY


any Series 2005-4 Interest Rate Swap (including amounts received from a
guarantor or from collateral).


“Series 2005-4 Ford Vehicle Percentage” means, as of any date of determination,
a fraction, expressed as a percentage, the numerator of which is the aggregate
Net Book Value of all Program Vehicles manufactured by Ford and leased under the
AESOP I Operating Lease as of such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date.


“Series 2005-4 GM Vehicle Percentage” means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is the aggregate Net
Book Value of all Program Vehicles manufactured by GM and leased under the AESOP
I Operating Lease as of such date and the denominator of which is the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
such date.


“Series 2005-4 Invested Amount” means, as of any date of determination, the sum
of the Class A-1 Invested Amount as of such date, the Class A-2 Invested Amount
as of such date and the Class A-3 Invested Amount as of such date.


“Series 2005-4 Invested Percentage” means as of any date of determination:


(a)    when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2005-4 Invested
Amount and the Series 2005-4 Overcollateralization Amount, determined during the
Series 2005-4 Revolving Period as of the end of the Related Month (or, until the
end of the initial Related Month, on the Series 2005-4 Closing Date), or, during
the Series 2005-4 Controlled Amortization Period and the Series 2005-4 Rapid
Amortization Period, as of the end of the Series 2005-4 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month or, until the end of the initial Related
Month, as of the Series 2005-4 Closing Date, and (II) as of the same date as in
clause (I), the sum of the numerators used to determine (i) invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes) and (ii) overcollateralization
percentages for allocations with respect to Principal Collections (for all
Series of Notes that provide for credit enhancement in the form of
overcollateralization); and


(b)    when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Accrued Amounts with respect to the Series 2005-4 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.


“Series 2005-4 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2005-4 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the


-14-

--------------------------------------------------------------------------------

CONFORMED COPY


Leases from and excluding the preceding Distribution Date to and including such
Distribution Date were made in full over (b) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been
allocated to the Series 2005-4 Accrued Interest Account (excluding any amounts
paid into the Series 2005-4 Accrued Interest Account pursuant to the proviso in
Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.


“Series 2005-4 Lease Payment Deficit” means either a Series 2005-4 Lease
Interest Payment Deficit or a Series 2005-4 Lease Principal Payment Deficit.


“Series 2005-4 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2005-4 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2005-4 Lease Principal Payment Deficit.


“Series 2005-4 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2005-4 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2005-4 Lease Principal Payment
Carryover Deficit for such Distribution Date.


“Series 2005-4 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D issued by a Series 2005-4 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2005-4
Noteholders, each Series 2005-4 Interest Rate Swap Counterparty and the Surety
Provider in form and substance satisfactory to the Surety Provider.


“Series 2005-4 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2005-4 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2005-4 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2005-4 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2005-4
Demand Notes on such date.


“Series 2005-4 Letter of Credit Expiration Date” means, with respect to any
Series 2005-4 Letter of Credit, the expiration date set forth in such Series
2005-4 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2005-4 Letter of Credit.


“Series 2005-4 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2005-4 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2005-4
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2005-4 Available Cash Collateral Account Amount on such date.


-15-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Series 2005-4 Letter of Credit Provider” means the issuer of a Series 2005-4
Letter of Credit.


“Series 2005-4 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2005-4 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2005-4 Termination Date and (c)
such earlier date consented to by the Surety Provider and the Rating Agencies
which consent by the Surety Provider shall be in writing.


“Series 2005-4 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through (j)
of Article III shall not constitute a Series 2005-4 Limited Liquidation Event of
Default if (i) within such thirty (30) day period, such Amortization Event shall
have been cured and, after such cure of such Amortization Event is provided for,
the Trustee shall have received the written consent of the Surety Provider
waiving the occurrence of such Series 2005-4 Limited Liquidation Event of
Default or (ii) the Trustee shall have received the written consent of the
Surety Provider waiving the occurrence of such Series 2005-4 Limited Liquidation
Event of Default.


“Series 2005-4 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2005-4 Letter of Credit Liquidity Amount on such date and (b)
the Series 2005-4 Available Reserve Account Amount on such date.


“Series 2005-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day or such lesser percentage as may be
agreed to in writing by CRCF and the Surety Provider of the aggregate Net Book
Value of all Vehicles leased under the Leases on such day.


“Series 2005-4 Maximum Amount” means any of the Series 2005-4 Maximum
Manufacturer Amounts, the Series 2005-4 Maximum Non-Eligible Manufacturer
Amount, the Series 2005-4 Maximum Non-Program Vehicle Amount or the Series
2005-4 Maximum Specified States Amount.


“Series 2005-4 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.


“Series 2005-4 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-4 Maximum Mitsubishi Amount, the Series 2005-4 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount or the Series 2005-4 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.


“Series 2005-4 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.


-16-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Series 2005-4 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.


“Series 2005-4 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2005-4 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.


“Series 2005-4 Maximum Non-Program Vehicle Percentage” means 25% or such lesser
percentage as may be agreed to in writing by CRCF and the Surety Provider on or
after the Series 2005-4 Closing Date, with prompt written notice thereof
delivered by CRCF to the Trustee.


“Series 2005-4 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.


“Series 2005-4 Monthly Interest” means, with respect to any Series 2005-4
Interest Period, the sum of the Class A-1 Monthly Interest, the Class A-2
Monthly Interest and the Class A-3 Monthly Interest with respect to such Series
2005-4 Interest Period.


“Series 2005-4 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2005-4 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2005-4
Collection Account (without giving effect to any amounts paid into the Series
2005-4 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.


“Series 2005-4 Non-Program Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP
I Operating Lease as of such date and the denominator of which is the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
such date.


“Series 2005-4 Note Owner” means each beneficial owner of a Series 2005-4 Note.


“Series 2005-4 Note Rate” means, the Class A-1 Note Rate, the Class A-2 Note
Rate or the Class A-3 Note Rate, as the context may require.


“Series 2005-4 Noteholder” means any Class A-1 Noteholder, any Class A-2
Noteholder or any Class A-3 Noteholder.


-17-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Series 2005-4 Notes” means, collectively, the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes.


“Series 2005-4 Outstanding Principal Amount” means, as of any date of
determination, the sum of the Class A-1 Outstanding Principal Amount, the Class
A-2 Outstanding Principal Amount and the Class A-3 Outstanding Principal Amount.


“Series 2005-4 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2005-4 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2005-4 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2005-4 Invested Amount as of such date.


“Series 2005-4 Past Due Rent Payment” is defined in Section 2.2(g).


“Series 2005-4 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2005-4 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.


“Series 2005-4 Principal Allocation” is defined in Section 2.2(a)(ii).


“Series 2005-4 Program Vehicle Percentage” means, as of any date of
determination, 100% minus the Series 2005-4 Non-Program Vehicle Percentage.


“Series 2005-4 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2005-4
Notes and ending upon the earliest to occur of (i) the date on which the Series
2005-4 Notes are fully paid, the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement Amounts then due and
the Series 2005-4 Interest Rate Swaps have been terminated and there are no
amounts due and owing thereunder, (ii) the Series 2005-4 Termination Date and
(iii) the termination of the Indenture.


“Series 2005-4 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2005-4 Letter of Credit Provider for draws
under its Series 2005-4 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.


“Series 2005-4 Repurchase Amount” is defined in Section 6.1.


“Series 2005-4 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2005-4 Invested Amount and the
Series 2005-4 Required Overcollateralization Amount as of such date.


“Series 2005-4 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2005-4 Required
Enhancement Percentage as of such date and the Series 2005-4 Invested Amount as
of such date, (ii) the Series 2005-4


-18-

--------------------------------------------------------------------------------

CONFORMED COPY


AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Non-Program Vehicle Amount as of such
date over the Series 2005-4 Maximum Non-Program Vehicle Amount as of such date,
(iii) the Series 2005-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Mitsubishi and leased under the
Leases as of such date over the Series 2005-4 Maximum Mitsubishi Amount as of
such date, (iv) the Series 2005-4 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru,
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2005-4 Maximum Individual Kia/Isuzu/Subaru/ Hyundai/Suzuki
Amount as of such date, (v) the Series 2005-4 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu,
Subaru, Hyundai or Suzuki, in the aggregate, and leased under the Leases as of
such date over the Series 2005-4 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date, (vi) the Series 2005-4
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Specified States Amount as of such
date over the Series 2005-4 Maximum Specified States Amount as of such date and
(vii) the Series 2005-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Non-Eligible
Manufacturer Amount as of such date over the Series 2005-4 Maximum Non-Eligible
Manufacturer Amount as of such date.


“Series 2005-4 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.25% and (B) the Series
2005-4 Program Vehicle Percentage as of such date, (ii) the product of (A) the
Series 2005-4 Required Non-Program Enhancement Percentage as of such date and
(B) the Series 2005-4 Non-Program Vehicle Percentage as of such date, (iii) the
product of (A) the Series 2005-4 Required Incremental GM Enhancement Rate as of
such date and (B) the Series 2005-4 GM Vehicle Percentage as of such date and
(iv) the product of (A) the Series 2005-4 Required Incremental Ford Enhancement
Rate as of such date and (B) the Series 2005-4 Ford Vehicle Percentage as of
such date.


“Series 2005-4 Required Incremental Ford Enhancement Rate” means (i) as of any
date of determination on which the senior unsecured debt of Ford is rated less
than “BBB-” by Standard & Poor’s, the excess of (A) the Series 2005-4 Required
Non-Program Enhancement Percentage as of such date over (B) 14.25% and (ii) as
of any other date of determination, zero.


“Series 2005-4 Required Incremental GM Enhancement Rate” means (i) as of any
date of determination on which the senior unsecured debt of GM is rated less
than “BBB-” by Standard & Poor’s, the excess of (A) the Series 2005-4 Required
Non-Program Enhancement Percentage as of such date over (B) 14.25% and (ii) as
of any other date of determination, zero.


“Series 2005-4 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 3.0% and the Series 2005-4
Invested Amount as of such date.


-19-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Series 2005-4 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 20.0% and (b) the sum of (i) 20.0% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).


“Series 2005-4 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2005-4 Required Enhancement
Amount over the sum of (i) the Series 2005-4 Letter of Credit Amount as of such
date, (ii) the Series 2005-4 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2005-4 Collection Account (not including amounts allocable to the Series 2005-4
Accrued Interest Account) and the Series 2005-4 Excess Collection Account on
such date.


“Series 2005-4 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2005-4 Required Liquidity Amount as of such date over the Series 2005-4
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2005-4 Required Enhancement Amount over the Series 2005-4 Enhancement
Amount (excluding therefrom the Series 2005-4 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2005-4 Notes) as of such date.


“Series 2005-4 Reserve Account” is defined in Section 2.7(a).


“Series 2005-4 Reserve Account Collateral” is defined in Section 2.7(d).


“Series 2005-4 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2005-4 Available Reserve Account Amount
over the Series 2005-4 Required Reserve Account Amount on such Distribution
Date.


“Series 2005-4 Revolving Period” means, the period from and including the Series
2005-4 Closing Date to the earlier of (i) the commencement of the Five Year
Notes Controlled Amortization Period and (ii) the commencement of the Series
2005-4 Rapid Amortization Period; provided that if the Class A-1 Notes and the
Class A-2 Notes are paid in full on or prior to the July 2010 Distribution Date,
then the Series 2005-4 Revolving Period shall also include the period from and
including the first day of the calendar month during which the Distribution Date
on which the Class A-1 Notes and the Class A-2 Notes are paid in full occurs to
the earlier of (i) the commencement of the Class A-3 Controlled Amortization
Period and (ii) the commencement of the Series 2005-4 Rapid Amortization Period.


“Series 2005-4 Shortfall” is defined in Section 2.3(g).


“Series 2005-4 Termination Date” means the July 2013 Distribution Date.


-20-

--------------------------------------------------------------------------------

CONFORMED COPY


“Series 2005-4 Trustee’s Fees” means, for any Distribution Date during the
Series 2005-4 Rapid Amortization Period on which there exists a Series 2005-4
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2005-4 Percentage as of the
beginning of the Series 2005-4 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2005-4 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2005-4 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2005-4 Revolving
Period.


“Series 2005-4 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2005-4 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2005-4 Letters of Credit.


“Shadow Rating” means the rating of the Series 2005-4 Notes by Standard & Poor’s
or Moody’s, as applicable, without giving effect to the Surety Bond.


“Supplement” is defined in the preamble hereto.


“Surety Bond” means the Note Guaranty Insurance Policy No. AB0888BE dated June
1, 2005, issued by the Surety Provider.


“Surety Default” means (i) the occurrence and continuance of any failure by the
Surety Provider to pay upon a demand for payment in accordance with the
requirements of the Surety Bond or (ii) the occurrence of an Event of Bankruptcy
with respect to the Surety Provider.


“Surety Provider” means Ambac Assurance Corporation, a Wisconsin-domiciled stock
insurance corporation. The Surety Provider shall constitute an “Enhancement
Provider” with respect to the Series 2005-4 Notes for all purposes under the
Indenture and the other Related Documents.


“Surety Provider Fee” is defined in the Insurance Agreement.


“Surety Provider Reimbursement Amounts” means, as of any date of determination,
(i) an amount equal to the aggregate of any amounts due as of such date to the
Surety Provider pursuant to the Insurance Agreement in respect of unreimbursed
draws under the Surety Bond, including interest thereon determined in accordance
with the Insurance Agreement, and (ii) an amount equal to the aggregate of any
other amounts due as of such date to the Surety Provider pursuant to the
Insurance Agreement.


“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).


“Temporary Global Class A-1 Note” is defined in Section 5.2.


“Temporary Global Class A-2 Note” is defined in Section 5.2.


“Temporary Global Class A-3 Note” is defined in Section 5.2.


-21-

--------------------------------------------------------------------------------

CONFORMED COPY
 
“Termination Date Disbursement” means an amount drawn under a Series 2005-4
Letter of Credit pursuant to a Certificate of Termination Date Demand.


“Termination Disbursement” means an amount drawn under a Series 2005-4 Letter of
Credit pursuant to a Certificate of Termination Demand.


“Trustee” is defined in the recitals hereto.


“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2005-4
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.


“Waivable Amount” is defined in Article IV.


“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2005-4 Maximum Amount.


“Waiver Request” is defined in Article IV.


(c)    Any amounts calculated by reference to the Series 2005-4 Invested Amount
on any date shall, unless otherwise stated, be calculated after giving effect to
any payment of principal made to the Series 2005-4 Noteholders on such date.




ARTICLE II
 

SERIES 2005-4 ALLOCATIONS


With respect to the Series 2005-4 Notes, the following shall apply:
 

Section 2.1 Establishment of Series 2005-4 Collection Account, Series 2005-4
Excess Collection Account and Series 2005-4 Accrued Interest Account. (a) All
Collections allocable to the Series 2005-4 Notes shall be allocated to the
Collection Account.


(b)    The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider: the Series
2005-4 Collection Account (such sub-account, the “Series 2005-4 Collection
Account”), the Series 2005-4 Excess Collection Account (such sub-account, the
“Series 2005-4 Excess Collection Account”) and the Series 2005-4 Accrued
Interest Account (such sub-account, the “Series 2005-4 Accrued Interest
Account”).

 
Section 2.2 Allocations with Respect to the Series 2005-4 Notes. The net
proceeds from the initial sale of the Series 2005-4 Notes will be deposited into
the Collection Account. On each Business Day on which Collections are deposited
into the Collection Account (each such date, a “Series 2005-4 Deposit Date”),
the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate all amounts deposited into the Collection
Account in accordance with the provisions of this Section 2.2:


-22-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(a)    Allocations of Collections During the Series 2005-4 Revolving Period.
During the Series 2005-4 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2005-4 Deposit
Date, all amounts deposited into the Collection Account as set forth below:


(i)     allocate to the Series 2005-4 Collection Account an amount equal to the
sum of (A) the Series 2005-4 Invested Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any amounts
received by the Trustee on such day in respect of the Series 2005-4 Interest
Rate Swaps. All such amounts allocated to the Series 2005-4 Collection Account
shall be further allocated to the Series 2005-4 Accrued Interest Account; and


(ii)    allocate to the Series 2005-4 Excess Collection Account an amount equal
to the Series 2005-4 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the “Series
2005-4 Principal Allocation”); provided, however, if a Waiver Event shall have
occurred, then such allocation shall be modified as provided in Article IV.


(b)    Allocations of Collections During any Series 2005-4 Controlled
Amortization Period. With respect to any Series 2005-4 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2005-4 Deposit Date, all amounts deposited into the Collection
Account as set forth below:


(i)     allocate to the Series 2005-4 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-4 Accrued Interest Account; and


(ii)    (A) with respect to the Five Year Notes Controlled Amortization Period,
allocate to the Series 2005-4 Collection Account an amount equal to the Series
2005-4 Principal Allocation for such day, which amount shall be used to make
principal payments in respect of the Class A-1 Notes and the Class A-2 Notes;
provided, however, that if the Monthly Total Principal Allocation exceeds the
sum of the Class A-1 Controlled Distribution Amount and the Class A-2 Controlled
Distribution Amount, then the amount of such excess shall be allocated to the
Series 2005-4 Excess Collection Account; and provided, further, that if a Waiver
Event shall have occurred, then such allocation shall be modified as provided in
Article IV and (B) with respect to the Class A-3 Controlled Amortization Period,
allocate to the Series 2005-4 Collection Account an amount equal to the Series
2005-4 Principal Allocation for such day, which amount shall be used to make
principal payments in respect of the Class A-3 Notes; provided, however, that if
the Monthly Total Principal Allocation exceeds the Class A-3 Controlled
Distribution Amount, then the amount of such excess shall be allocated to the
Series 2005-4 Excess Collection Account; and provided, further, that if a Waiver
Event shall have occurred, then such allocation shall be modified as provided in
Article IV.


-23-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(c)    Allocations of Collections During the Series 2005-4 Rapid Amortization
Period. With respect to the Series 2005-4 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to CCRG, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2005-4 Deposit Date, all amounts
deposited into the Collection Account as set forth below:


(i)     allocate to the Series 2005-4 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-4 Accrued Interest Account; and


(ii)    allocate to the Series 2005-4 Collection Account an amount equal to the
Series 2005-4 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Class A-1 Notes, the Class A-2 Notes
and the Class A-3 Notes, ratably, without preference or priority of any kind,
until the Series 2005-4 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2005-4 Notes,
any amounts payable to the Trustee in respect of the Series 2005-4 Interest Rate
Swaps and other amounts available pursuant to Section 2.3 to pay Series 2005-4
Adjusted Monthly Interest and any Fixed Rate Payments for the next succeeding
Distribution Date will be less than the sum of the Series 2005-4 Adjusted
Monthly Interest and the Fixed Rate Payments for such Distribution Date and (B)
the Series 2005-4 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2005-4 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2005-4
Enhancement Amount to the Series 2005-4 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.


(d)    Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to CCRG,
any other Lessee or any Permitted Sublessee, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2005-4 Deposit Date, all
amounts attributable to the AESOP I Operating Lease Loan Agreement deposited
into the Collection Account as set forth below:


(i)     allocate to the Series 2005-4 Collection Account an amount equal to the
sum of (A) the Series 2005-4 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Interest Collections made under the AESOP I Operating Lease Loan Agreement
for such day and (B) any amounts received by the Trustee in respect of the
Series 2005-4 Interest Rate Swaps on such day. All such amounts allocated to the
Series 2005-4 Collection Account shall be further allocated to the Series 2005-4
Accrued Interest Account;


-24-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(ii)    allocate to the Series 2005-4 Collection Account an amount equal to the
Series 2005-4 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Class A-1 Notes, the
Class A-2 Notes and the Class A-3 Notes, ratably, without preference or priority
of any kind, until the Series 2005-4 Invested Amount is paid in full; provided
that if on any Determination Date (A) the Administrator determines that the
amount anticipated to be available from Interest Collections allocable to the
Series 2005-4 Notes, any amounts payable to the Trustee in respect of Series
2005-4 Interest Rate Swaps and other amounts available pursuant to Section 2.3
to pay Series 2005-4 Adjusted Monthly Interest and any Fixed Rate Payments for
the next succeeding Distribution Date will be less than the sum of the Series
2005-4 Adjusted Monthly Interest and the Fixed Rate Payments for such
Distribution Date and (B) the Series 2005-4 Enhancement Amount is greater than
zero, then the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2005-4 Notes during
the Related Month equal to the lesser of such insufficiency and the Series
2005-4 Enhancement Amount to the Series 2005-4 Accrued Interest Account to be
treated as Interest Collections on such Distribution Date.


(e)    Series 2005-4 Excess Collection Account. Amounts allocated to the Series
2005-4 Excess Collection Account on any Series 2005-4 Deposit Date will be (w)
first, deposited in the Series 2005-4 Reserve Account in an amount up to the
excess, if any, of the Series 2005-4 Required Reserve Account Amount for such
date over the Series 2005-4 Available Reserve Account Amount for such date, (x)
second, used to pay the principal amount of other Series of Notes that are then
in amortization, (y) third, released to AESOP Leasing in an amount equal to the
product of (A) the Loan Agreement’s Share with respect to the AESOP I Operating
Lease Loan Agreement as of such date and (B) 100% minus the Loan Payment
Allocation Percentage with respect to the AESOP I Operating Lease Loan Agreement
as of such date and (C) the amount of any remaining funds and (z) fourth, paid
to CRCF for any use permitted by the Related Documents including to make Loans
under the Loan Agreements to the extent the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for financing thereunder;
provided, however, that in the case of clauses (x), (y) and (z), that no
Amortization Event, Series 2005-4 Enhancement Deficiency or AESOP I Operating
Lease Vehicle Deficiency would result therefrom or exist immediately thereafter.
Upon the occurrence of an Amortization Event, funds on deposit in the Series
2005-4 Excess Collection Account will be withdrawn by the Trustee, deposited in
the Series 2005-4 Collection Account and allocated as Principal Collections to
reduce the Series 2005-4 Invested Amount on the immediately succeeding
Distribution Date.


(f)    Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by CRCF to the Series 2005-4 Notes (i) during the
Series 2005-4 Revolving Period shall be allocated to the Series 2005-4 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2005-4 Controlled Amortization Period or the Series 2005-4 Rapid
Amortization Period shall be


-25-

--------------------------------------------------------------------------------

CONFORMED COPY


allocated to the Series 2005-4 Collection Account and applied in accordance with
Section 2.2(b) or 2.2(c), as applicable, to make principal payments in respect
of the Series 2005-4 Notes.


(g)    Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2005-4 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2005-4 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2005-4 Collection
Account an amount equal to the Series 2005-4 Invested Percentage as of the date
of the occurrence of such Series 2005-4 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2005-4 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2005-4 Collection
Account and apply the Series 2005-4 Past Due Rent Payment in the following
order:


(i)     if the occurrence of such Series 2005-4 Lease Payment Deficit resulted
in one or more Lease Deficit Disbursements being made under the Series 2005-4
Letters of Credit, pay to each Series 2005-4 Letter of Credit Provider who made
such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2005-4 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2005-4 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2005-4
Letter of Credit Provider’s Pro Rata Share of the Series 2005-4 Past Due Rent
Payment;


(ii)    if the occurrence of such Series 2005-4 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2005-4 Cash Collateral Account,
deposit in the Series 2005-4 Cash Collateral Account an amount equal to the
lesser of (x) the amount of the Series 2005-4 Past Due Rent Payment remaining
after any payment pursuant to clause (i) above and (y) the amount withdrawn from
the Series 2005-4 Cash Collateral Account on account of such Series 2005-4 Lease
Payment Deficit;


(iii)   if the occurrence of such Series 2005-4 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2005-4 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2005-4 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2005-4 Past Due Rent Payment
remaining after any payments pursuant to clauses (i) and (ii) above and (y) the
excess, if any, of the Series 2005-4 Required Reserve Account Amount over the
Series 2005-4 Available Reserve Account Amount on such day;


(iv)   allocate to the Series 2005-4 Accrued Interest Account the amount, if
any, by which the Series 2005-4 Lease Interest Payment Deficit, if any, relating
to such Series 2005-4 Lease Payment Deficit exceeds the amount of the Series


-26-

--------------------------------------------------------------------------------

CONFORMED COPY


2005-4 Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii)
above; and


(v)   treat the remaining amount of the Series 2005-4 Past Due Rent Payment as
Principal Collections allocated to the Series 2005-4 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.

 
Section 2.3 Payments to Noteholders and Each Series 2005-4 Interest Rate Swap
Counterparty. On each Determination Date, as provided below, the Administrator
shall instruct the Paying Agent in writing pursuant to the Administration
Agreement to withdraw, and on the following Distribution Date the Paying Agent,
acting in accordance with such instructions, shall withdraw the amounts required
to be withdrawn from the Collection Account pursuant to Section 2.3(a) below in
respect of all funds available from Series 2005-4 Interest Rate Swap Proceeds
and Interest Collections processed since the preceding Distribution Date and
allocated to the holders of the Series 2005-4 Notes.


(a)    Note Interest with respect to the Series 2005-4 Notes and Payments on the
Series 2005-4 Interest Rate Swaps. On each Determination Date, the Administrator
shall instruct the Trustee and the Paying Agent in writing pursuant to the
Administration Agreement as to the amount to be withdrawn and paid pursuant to
Section 2.4 from the Series 2005-4 Accrued Interest Account to the extent funds
are anticipated to be available from Interest Collections allocable to the
Series 2005-4 Notes and the Series 2005-4 Interest Rate Swap Proceeds processed
from but not including the preceding Distribution Date through the succeeding
Distribution Date in respect of (w) first, an amount equal to the Series 2005-4
Monthly Interest for the Series 2005-4 Interest Period ending on the day
preceding the related Distribution Date, (x) second, an amount equal to all
Fixed Rate Payments for the next succeeding Distribution Date, (y) third, an
amount equal to the amount of any unpaid Series 2005-4 Shortfall as of the
preceding Distribution Date (together with any accrued interest on such Series
2005-4 Shortfall) and (z) fourth, an amount equal to the Surety Provider Fee for
such Series 2005-4 Interest Period plus any Surety Provider Reimbursement
Amounts then due and owing. On the following Distribution Date, the Trustee
shall withdraw the amounts described in the first sentence of this Section
2.3(a) from the Series 2005-4 Accrued Interest Account and deposit such amounts
in the Series 2005-4 Distribution Account.


(b)    Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City
time) on each Distribution Date, the Administrator shall notify the Trustee and
the Surety Provider of the amount of any Series 2005-4 Lease Payment Deficit,
such notification to be in the form of Exhibit E (each a “Lease Payment Deficit
Notice”).


(c)    Draws on Series 2005-4 Letters of Credit For Series 2005-4 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2005-4 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2005-4 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount as set forth in such notice equal to the
least of (i) such Series 2005-4 Lease Interest Payment Deficit, (ii) the excess,
if any, of the sum of (A) the amounts described in clauses (w), (x), (y) and (z)
of Section 2.3(a) above on such Distribution Date and (B) during the Series
2005-4 Rapid Amortization Period, the


-27-

--------------------------------------------------------------------------------

CONFORMED COPY


Series 2005-4 Trustee’s Fees for such Distribution Date, over the amounts
available from the Series 2005-4 Accrued Interest Account and (iii) the Series
2005-4 Letter of Credit Liquidity Amount on the Series 2005-4 Letters of Credit
by presenting to each Series 2005-4 Letter of Credit Provider (with a copy to
the Surety Provider) a draft accompanied by a Certificate of Lease Deficit
Demand and shall cause the Lease Deficit Disbursements to be deposited in the
Series 2005-4 Distribution Account on such Distribution Date; provided, however,
that if the Series 2005-4 Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Series 2005-4 Cash Collateral
Account and deposit in the Series 2005-4 Distribution Account an amount equal to
the lesser of (x) the Series 2005-4 Cash Collateral Percentage on such
Distribution Date of the least of the amounts described in clauses (i), (ii) and
(iii) above and (y) the Series 2005-4 Available Cash Collateral Account Amount
on such Distribution Date and draw an amount equal to the remainder of such
amount on the Series 2005-4 Letters of Credit. During the continuance of a
Surety Default, no amounts in respect of the Surety Provider Fee shall be drawn
on the Series 2005-4 Letters of Credit.


(d)    Withdrawals from Series 2005-4 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2005-4 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2005-4 Letters of Credit and /or withdrawn from the Series 2005-4 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (w), (x), (y) and (z) of Section 2.3(a)
above on such Distribution Date and (B) during the Series 2005-4 Rapid
Amortization Period, the Series 2005-4 Trustee’s Fees for such Distribution
Date, the Administrator shall instruct the Trustee in writing to withdraw from
the Series 2005-4 Reserve Account and deposit in the Series 2005-4 Distribution
Account on such Distribution Date an amount equal to the lesser of the Series
2005-4 Available Reserve Account Amount and such insufficiency. During the
continuance of a Surety Default, no amounts in respect of the Surety Provider
Fee shall be withdrawn from the Series 2005-4 Reserve Account. The Trustee shall
withdraw such amount from the Series 2005-4 Reserve Account and deposit such
amount in the Series 2005-4 Distribution Account.


(e)     Surety Bond. If the Administrator determines on any Distribution Date
that the sum of the amounts available from the Series 2005-4 Accrued Interest
Account plus the amount, if any, to be drawn under the Series 2005-4 Letters of
Credit and/or to be withdrawn from the Series 2005-4 Cash Collateral Account
pursuant to Section 2.3(c) above plus the amount, if any, to be withdrawn from
the Series 2005-4 Reserve Account pursuant to Section 2.3(d) above is
insufficient to pay the Series 2005-4 Adjusted Monthly Interest for such
Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand on the Surety Bond and, upon receipt of such notice by the Trustee
on or prior to 11:00 a.m. (New York City time) on such Distribution Date, the
Trustee shall, by 12:00 noon (New York City time) on such Distribution Date,
make a demand on the Surety Bond in an amount equal to such insufficiency in
accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2005-4 Distribution Account.


(f)     Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2005-4 Accrued Interest


-28-

--------------------------------------------------------------------------------

CONFORMED COPY


Account and the Series 2005-4 Distribution Account, plus the amount, if any,
drawn under the Series 2005-4 Letters of Credit and/or withdrawn from the Series
2005-4 Cash Collateral Account pursuant to Section 2.3(c) plus the amount, if
any, withdrawn from the Series 2005-4 Reserve Account pursuant to Section 2.3(d)
as follows:


(i)     on each Distribution Date during the Series 2005-4 Revolving Period or a
Series 2005-4 Controlled Amortization Period, (1) first, to each Series 2005-4
Interest Rate Swap Counterparty, an amount equal to the Fixed Rate Payment for
such Distribution Date due and owing to such Series 2005-4 Interest Rate Swap
Counterparty, (2) second, to the Surety Provider, in an amount equal to (x) the
Surety Provider Fee for the related Series 2005-4 Interest Period and, without
duplication, (y) any Surety Provider Reimbursement Amounts then due and owing,
(3) third, to the Administrator, an amount equal to the Series 2005-4 Percentage
as of the beginning of the Series 2005-4 Interest Period ending on the day
preceding such Distribution Date of the portion of the Monthly Administration
Fee payable by CRCF (as specified in clause (iii) of the definition thereof) for
such Series 2005-4 Interest Period, (4) fourth, to the Trustee, an amount equal
to the Series 2005-4 Percentage as of the beginning of such Series 2005-4
Interest Period of the fees owing to the Trustee under the Indenture for such
Series 2005-4 Interest Period, (5) fifth, to pay any Carrying Charges (other
than Carrying Charges provided for above) to the Persons to whom such amounts
are owed, an amount equal to the Series 2005-4 Percentage as of the beginning of
such Series 2005-4 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2005-4 Interest Period, (6) sixth,
to each Series 2005-4 Interest Rate Swap Counterparty, any amounts due and owing
under the applicable Series 2005-4 Interest Rate Swap (other than any Fixed Rate
Payment) and (7) seventh, the balance, if any (“Excess Collections”), shall be
withdrawn by the Paying Agent from the Series 2005-4 Collection Account and
deposited in the Series 2005-4 Excess Collection Account; and


(ii)    on each Distribution Date during the Series 2005-4 Rapid Amortization
Period, (1) first, to each Series 2005-4 Interest Rate Swap Counterparty, an
amount equal to the Fixed Rate Payment for such Distribution Date due and owing
to such Series 2005-4 Interest Rate Swap Counterparty, (2) second, to the Surety
Provider, in an amount equal to (x) the Surety Provider Fee for the related
Series 2005-4 Interest Period and, without duplication, (y) any Surety Provider
Reimbursement Amounts then due and owing, (3) third, to the Trustee, an amount
equal to the Series 2005-4 Percentage as of the beginning of such Series 2005-4
Interest Period ending on the day preceding such Distribution Date of the fees
owing to the Trustee under the Indenture for such Series 2005-4 Interest Period,
(4) fourth, to the Administrator, an amount equal to the Series 2005-4
Percentage as of the beginning of such Series 2005-4 Interest Period of the
portion of the Monthly Administration Fee (as specified in clause (iii) of the
definition thereof) payable by CRCF for such Series 2005-4 Interest Period, (5)
fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2005-4 Percentage as of the beginning of such Series 2005-4 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2005-4 Interest Period, (6) sixth, so long as the Series 2005-4
Invested Amount is greater than the Monthly Total Principal Allocations for the
Related Month, an amount equal to the excess of the Series 2005-4 Invested
Amount over


-29-

--------------------------------------------------------------------------------

CONFORMED COPY


the Monthly Total Principal Allocations for the Related Month shall be treated
as Principal Collections and (7) seventh, to each Series 2005-4 Interest Rate
Swap Counterparty, any amounts due and owing under the applicable Series 2005-4
Interest Rate Swap (other than any Fixed Rate Payment).


(g)    Shortfalls. If the amounts described in Section 2.3 are insufficient to
pay the Series 2005-4 Monthly Interest on any Distribution Date, payments of
interest to the Series 2005-4 Noteholders will be reduced on a pro rata basis by
the amount of such deficiency. The aggregate amount, if any, of such deficiency
on any Distribution Date shall be referred to as the “Series 2005-4 Shortfall.”
Interest shall accrue on the portion of the Series 2005-4 Shortfall allocable to
the Class A-1 Notes at the Class A-1 Note Rate, on the portion of the Series
2005-4 Shortfall allocable to the Class A-2 Notes at the Class A-2 Note Rate and
on the portion of the Series 2005-4 Shortfall allocable to the Class A-3 Notes
at the Class A-3 Note Rate.


(h)    Listing Information Requirement. From the time of the Administrator’s
written notice to the Trustee that the Class A-2 Notes and/or the Class A-3
Notes are listed on the Luxembourg Stock Exchange until the Administrator shall
give the Trustee written notice that the Class A-2 Notes and/or the Class A-3
Notes are not listed on the Luxembourg Stock Exchange, the Trustee shall, or
shall instruct the Paying Agent to, cause each of (i) the Class A-2 Note Rate
and/or the Class A-3 Note Rate, as applicable, for the next succeeding Series
2005-4 Interest Period, (ii) the number of days in such Series 2005-4 Interest
Period, (iii) the Distribution Date for such Series 2005-4 Interest Period and
(iv) the amount of interest payable on the Class A-2 Notes and/or the Class A-3
Notes, as applicable, on such Distribution Date to be (A) communicated to DTC,
Euroclear, Clearstream, the Paying Agent in Luxembourg and the Luxembourg Stock
Exchange no later than 11:00 a.m. (London time) on the Business Day immediately
following each LIBOR Determination Date and (B) if the rules of the Luxembourg
Stock Exchange so require, as notified by the Administrator to the Trustee in
writing, published at CRCF’s expense in the Authorized Newspaper as soon as
possible after the determination of the Class A-2 Note Rate and/or the Class A-3
Note Rate, as applicable, for the applicable Series 2005-4 Interest Period
unless the Administrator notifies the Trustee in writing that such publication
is no longer required.

 
Section 2.4 Payment of Note Interest. On each Distribution Date, subject to
Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay to the Series 2005-4 Noteholders from the
Series 2005-4 Distribution Account the amount due to the Series 2005-4
Noteholders deposited in the Series 2005-4 Distribution Account pursuant to
Section 2.3.

 
Section 2.5 Payment of Note Principal. (a) Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period. Commencing on the second
Determination Date during the Five Year Notes Controlled Amortization Period or
the Class A-3 Controlled Amortization Period, as the case may be, or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (i) the amount allocated to the Series 2005-4 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (ii) any amounts to be drawn on the Series 2005-4 Demand Notes
and/or on the Series 2005-4 Letters of


-30-

--------------------------------------------------------------------------------

CONFORMED COPY


Credit (or withdrawn from the Series 2005-4 Cash Collateral Account), (iii) any
amounts to be withdrawn from the Series 2005-4 Reserve Account and deposited
into the Series 2005-4 Distribution Account and (iv) the amount of any demand on
the Surety Bond in accordance with the terms thereof. On the Distribution Date
following each such Determination Date, the Trustee shall withdraw the amount
allocated to the Series 2005-4 Notes during the Related Month pursuant to
Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be, from the Series
2005-4 Collection Account and deposit such amount in the Series 2005-4
Distribution Account, to be paid to the holders of the Series 2005-4 Notes.


(b)    Principal Draws on Series 2005-4 Letters of Credit. If the Administrator
determines on any Distribution Date during the Series 2005-4 Rapid Amortization
Period that there exists a Series 2005-4 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2005-4
Letters of Credit, if any, as provided below; provided, however, that the
Administrator shall not instruct the Trustee to draw on the Series 2005-4
Letters of Credit in respect of a Series 2005-4 Lease Principal Payment Deficit
on or after the date of the filing by any of the Lessees of a petition for
relief under Chapter 11 of the Bankruptcy Code unless and until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease. Upon receipt of a notice by the Trustee from the
Administrator in respect of a Series 2005-4 Lease Principal Payment Deficit on
or prior to 11:00 a.m. (New York City time) on a Distribution Date, the Trustee
shall, by 12:00 noon (New York City time) on such Distribution Date draw an
amount as set forth in such notice equal to the lesser of (i) such Series 2005-4
Lease Principal Payment Deficit and (ii) the Series 2005-4 Letter of Credit
Liquidity Amount on the Series 2005-4 Letters of Credit by presenting to each
Series 2005-4 Letter of Credit Provider a draft accompanied by a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2005-4 Distribution Account on such Distribution Date;
provided, however, that if the Series 2005-4 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2005-4 Cash
Collateral Account and deposit in the Series 2005-4 Distribution Account an
amount equal to the lesser of (x) the Series 2005-4 Cash Collateral Percentage
on such Distribution Date of the Series 2005-4 Lease Principal Payment Deficit
and (y) the Series 2005-4 Available Cash Collateral Account Amount on such
Distribution Date and draw an amount equal to the remainder of such amount on
the Series 2005-4 Letters of Credit.


(c)    Final Distribution Date. The entire Class A-1 Invested Amount and the
entire Class A-2 Invested Amount shall be due and payable on the Five Year Notes
Final Distribution Date, and the entire Class A-3 Invested Amount shall be due
and payable on the Class A-3 Final Distribution Date. In connection therewith:


(i)     Demand Note Draw. If the amount to be deposited in the Series 2005-4
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) allocable to the Class
A-1 Notes and the Class A-2 Notes on the Five Year Notes Final Distribution
Date, or the Class A-3 Notes on the Class A-3 Final Distribution Date, as the
case may be, is less than the sum of the Class A-1 Invested Amount and the Class
A-2 Invested Amount, or the Class A-3 Invested Amount, as the case may be, and
there are any Series 2005-4 Letters of Credit on such date, then, prior to 10:00
a.m. (New York City time) on the second Business Day


-31-

--------------------------------------------------------------------------------

CONFORMED COPY


prior to such Series 2005-4 Final Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to make a
demand (a “Demand Notice”) substantially in the form attached hereto as Exhibit
F on the Demand Note Issuers for payment under the Series 2005-4 Demand Notes in
an amount equal to the lesser of (i) such insufficiency and (ii) the Series
2005-4 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding such Series 2005-4 Final
Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2005-4 Demand Notes to be deposited into the Series 2005-4
Distribution Account.


(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (i) of
this Section 2.5(c), any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2005-4 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to one or more of the Demand Note Issuers, the Trustee shall not
have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding such Series 2005-4 Final Distribution Date, then, in the
case of (x) or (y) the Trustee shall draw on the Series 2005-4 Letters of Credit
by 12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2005-4 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2005-4 Letter of Credit Amount on such
Business Day by presenting to each Series 2005-4 Letter of Credit Provider (with
a copy to the Surety Provider) a draft accompanied by a Certificate of Unpaid
Demand Note Demand; provided, however, that if the Series 2005-4 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2005-4 Cash Collateral Account and deposit in the Series 2005-4
Distribution Account an amount equal to the lesser of (x) the Series 2005-4 Cash
Collateral Percentage on such Business Day of the amount that the Demand Note
Issuers failed to pay under the Series 2005-4 Demand Notes (or, the amount that
the Trustee failed to demand for payment thereunder) and (y) the Series 2005-4
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the amount that the Demand Note Issuers failed to pay
under the Series 2005-4 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2005-4 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2005-4 Letters of Credit and the proceeds of any withdrawal from the
Series 2005-4 Cash Collateral Account to be deposited in the Series 2005-4
Distribution Account.


-32-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(iii)   Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2005-4 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2005-4
Distribution Account with respect to the Series 2005-4 Final Distribution Date
is or will be less than the sum of the Class A-1 Invested Amount and the Class
A-2 Invested Amount, or the Class A-3 Invested Amount, as the case may be, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Series 2005-4 Final Distribution Date, the Administrator shall instruct the
Trustee in writing to withdraw from the Series 2005-4 Reserve Account, an amount
equal to the lesser of the Series 2005-4 Available Reserve Account Amount and
such remaining insufficiency and deposit it in the Series 2005-4 Distribution
Account on such Series 2005-4 Final Distribution Date.


(iv)   Demand on Surety Bond. If after giving effect to the deposit into the
Series 2005-4 Distribution Account of the amount to be deposited in accordance
with Section 2.5(a) and all other amounts described in clauses (i), (ii) and
(iii) of this Section 2.5(c), the amount to be deposited in the Series 2005-4
Distribution Account with respect to the Series 2005-4 Final Distribution Date
is or will be less than the sum of the Class A-1 Outstanding Principal Amount
and the Class A-2 Outstanding Principal Amount, or the Class A-3 Outstanding
Principal Amount, as the case may be, then the Trustee shall make a demand on
the Surety Bond by 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date in an amount equal to such insufficiency in
accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2005-4 Distribution Account.


(d)    Principal Deficit Amount. On each Distribution Date, other than the Five
Year Notes Final Distribution Date and the Class A-3 Final Distribution Date, on
which the Principal Deficit Amount is greater than zero, amounts shall be
transferred to the Series 2005-4 Distribution Account as follows:


(i)     Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2005-4
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to deliver
a Demand Notice to the Demand Note Issuers demanding payment of an amount equal
to the lesser of (A) the Principal Deficit Amount and (B) the Series 2005-4
Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date, deliver such
Demand Notice to the Demand Note Issuers; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer. The Trustee shall cause the proceeds of any demand on the Series 2005-4
Demand Note to be deposited into the Series 2005-4 Distribution Account.


-33-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2005-4 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2005-4 Letters of Credit an amount equal to
the lesser of (i) Series 2005-4 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2005-4 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2005-4 Letter of Credit Provider (with a copy to
the Surety Provider) a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2005-4 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2005-4
Cash Collateral Account and deposit in the Series 2005-4 Distribution Account an
amount equal to the lesser of (x) the Series 2005-4 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2005-4 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Series 2005-4 Available
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2005-4 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2005-4 Letters of Credit. The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series 2005-4 Letters of Credit and the proceeds of any withdrawal from the
Series 2005-4 Cash Collateral Account to be deposited in the Series 2005-4
Distribution Account.


(iii)   Reserve Account Withdrawal. If the Series 2005-4 Letter of Credit Amount
will be less than the Principal Deficit Amount on any Distribution Date, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2005-4 Reserve Account, an amount equal to the
lesser of (x) the Series 2005-4 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2005-4 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2005-4 Distribution
Account on such Distribution Date.


(iv)   Demand on Surety Bond. If the sum of the Series 2005-4 Letter of Credit
Amount and the Series 2005-4 Available Reserve Account Amount will be less than
the Principal Deficit Amount on any Distribution Date, then the Trustee shall
make a demand on the Surety Bond by 12:00 noon (New York City time) on the
second Business Day preceding such Distribution Date in an amount equal to the
Insured Principal Deficit Amount and shall cause the proceeds thereof to be
deposited in the Series 2005-4 Distribution Account.


-34-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(e)    Distribution. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2005-4 Collection Account pursuant to Section
2.5(a) or amounts are deposited in the Series 2005-4 Distribution Account
pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay pro rata to each Class A-1
Noteholder, Class A-2 Noteholder or Class A-3 Noteholder, as applicable, from
the Series 2005-4 Distribution Account the amount deposited therein pursuant to
Section 2.5(a), (b), (c) or (d), to the extent necessary to pay the sum of the
Class A-1 Controlled Amortization Amount and the Class A-2 Controlled
Amortization Amount during the Five Year Notes Controlled Amortization Period or
the Class A-3 Controlled Amortization Amount during the Class A-3 Controlled
Amortization Period, as the case may be, or to the extent necessary to pay the
Class-A-1 Invested Amount, the Class A-2 Invested Amount and the Class A-3
Invested Amount during the Series 2005-4 Rapid Amortization Period.

 
Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment. If the Administrator fails to give notice or instructions to make any
payment from or deposit into the Collection Account required to be given by the
Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.

 
Section 2.7 Series-2005-4 Reserve Account. (a) Establishment of Series 2005-4
Reserve Account. CRCF shall establish and maintain in the name of the Series
2005-4 Agent for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-4 Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Series 2005-4 Noteholders, each Series 2005-4
Interest Rate Swap Counterparty and the Surety Provider. The Series 2005-4
Reserve Account shall be maintained (i) with a Qualified Institution, or (ii) as
a segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2005-4 Reserve Account; provided that, if at
any time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa2” by
Moody’s, then CRCF shall, within 30 days of such reduction, establish a new
Series 2005-4 Reserve Account with a new Qualified Institution. If the Series
2005-4 Reserve Account is not maintained in accordance with the previous
sentence, CRCF shall establish a new Series 2005-4 Reserve Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Series 2005-4 Agent in writing to transfer
all cash and investments from the non-qualifying Series 2005-4 Reserve Account
into the new Series 2005-4 Reserve Account. Initially, the Series 2005-4 Reserve
Account will be established with The Bank of New York. 


-35-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(b)    Administration of the Series 2005-4 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2005-4 Reserve Account to
invest funds on deposit in the Series 2005-4 Reserve Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2005-4 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2005-4 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of CRCF,
take such action as is required to maintain the Trustee’s security interest in
the Permitted Investments credited to the Series 2005-4 Reserve Account. CRCF
shall not direct the Trustee to dispose of (or permit the disposal of) any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of the purchase price of such Permitted Investments. In
the absence of written investment instructions hereunder, funds on deposit in
the Series 2005-4 Reserve Account shall remain uninvested.


(c)    Earnings from Series 2005-4 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2005-4 Reserve Account shall be deemed to be on deposit therein and available
for distribution.


(d)    Series 2005-4 Reserve Account Constitutes Additional Collateral for
Series 2005-4 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2005-4 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2005-4 Noteholders, each
Series 2005-4 Interest Rate Swap Counterparty and the Surety Provider, all of
CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2005-4 Reserve Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2005-4 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2005-4 Reserve Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2005-4 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2005-4 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2005-4 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2005-4 Reserve Account.
The Series 2005-4 Reserve Account Collateral shall be under the sole


-36-

--------------------------------------------------------------------------------

CONFORMED COPY


dominion and control of the Trustee for the benefit of the Series 2005-4
Noteholders, each Series 2005-4 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2005-4 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2005-4 Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2005-4 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.


(e)    Series 2005-4 Reserve Account Surplus. In the event that the Series
2005-4 Reserve Account Surplus on any Distribution Date, after giving effect to
all withdrawals from the Series 2005-4 Reserve Account, is greater than zero, if
no Series 2005-4 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator (with a copy of
such written instructions to be provided by the Administrator to the Surety
Provider) pursuant to the Administration Agreement, shall withdraw from the
Series 2005-4 Reserve Account an amount equal to the Series 2005-4 Reserve
Account Surplus and shall pay such amount to CRCF.


(f)     Termination of Series 2005-4 Reserve Account. Upon the termination of
the Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2005-4 Noteholders and to
the Surety Provider and payable from the Series 2005-4 Reserve Account as
provided herein, shall withdraw from the Series 2005-4 Reserve Account all
amounts on deposit therein for payment to CRCF.

 
Section 2.8 Series 2005-4 Letters of Credit and Series 2005-4 Cash Collateral
Account. (a) Series 2005-4 Letters of Credit and Series 2005-4 Cash Collateral
Account Constitute Additional Collateral for Series 2005-4 Notes. In order to
secure and provide for the repayment and payment of the CRCF Obligations with
respect to the Series 2005-4 Notes, CRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2005-4 Noteholders, each Series 2005-4 Interest Rate Swap
Counterparty and the Surety Provider, all of CRCF’s right, title and interest in
and to the following (whether now or hereafter existing or acquired): (i) each
Series 2005-4 Letter of Credit; (ii) the Series 2005-4 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2005-4 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2005-4 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2005-4 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2005-4 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2005-4 Cash Collateral Account Collateral”).

-37-

--------------------------------------------------------------------------------

CONFORMED COPY

The Trustee shall, for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2005-4 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2005-4 Cash Collateral Account. The Series 2005-4 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2005-4 Noteholders, each Series 2005-4 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2005-4 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2005-4 Cash Collateral Account; (ii)
that its jurisdiction as a securities intermediary is New York, (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2005-4 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8-102(a)(9) of the New
York UCC) and (iv) to comply with any entitlement order (as defined in Section
8-102(a)(8) of the New York UCC) issued by the Trustee.


(b)    Series 2005-4 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then - scheduled Series 2005-4 Letter of
Credit Expiration Date with respect to any Series 2005-4 Letter of Credit,
excluding the amount available to be drawn under such Series 2005-4 Letter of
Credit but taking into account each substitute Series 2005-4 Letter of Credit
which has been obtained from a Series 2005-4 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2005-4 Enhancement
Amount would be equal to or more than the Series 2005-4 Required Enhancement
Amount and the Series 2005-4 Liquidity Amount would be equal to or greater than
the Series 2005-4 Required Liquidity Amount, then the Administrator shall notify
the Trustee and the Surety Provider (with the Surety Provider to be provided
supporting calculations in reasonable detail) in writing no later than two (2)
Business Days prior to such Series 2005-4 Letter of Credit Expiration Date of
such determination. If prior to the date which is ten (10) days prior to the
then-scheduled Series 2005-4 Letter of Credit Expiration Date with respect to
any Series 2005-4 Letter of Credit, excluding the amount available to be drawn
under such Series 2005-4 Letter of Credit but taking into account a substitute
Series 2005-4 Letter of Credit which has been obtained from a Series 2005-4
Eligible Letter of Credit Provider and is in full force and effect on such date,
the Series 2005-4 Enhancement Amount would be less than the Series 2005-4
Required Enhancement Amount or the Series 2005-4 Liquidity Amount would be less
than the Series 2005-4 Required Liquidity Amount, then the Administrator shall
notify the Trustee and the Surety Provider (with the Surety Provider to be
provided supporting calculations in reasonable detail) in writing no later than
two (2) Business Days prior to such Series 2005-4 Letter of Credit Expiration
Date of (x) the greater of (A) the excess, if any, of the Series 2005-4 Required
Enhancement Amount over the Series 2005-4 Enhancement Amount, excluding the
available amount under such expiring Series 2005-4 Letter of Credit but taking
into account any substitute Series 2005-4 Letter of Credit which has been
obtained from a Series 2005-4 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2005-4
Required Liquidity Amount over the Series 2005-4 Liquidity Amount, excluding the
available amount under such expiring Series 2005-4 Letter of Credit but taking
into account any substitute Series 2005-4 Letter of Credit which has been
obtained from a Series 2005-4 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2005-4 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon

-38-

--------------------------------------------------------------------------------

CONFORMED COPY


(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw the lesser of the amounts
set forth in clauses (x) and (y) above on such expiring Series 2005-4 Letter of
Credit by presenting a draft (with a copy to the Surety Provider) accompanied by
a Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2005-4 Cash Collateral Account.


If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2005-4 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2005-4 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2005-4 Cash Collateral
Account.


(c)    Series 2005-4 Letter of Credit Providers. The Administrator shall notify
the Trustee and the Surety Provider in writing within one (1) Business Day of
becoming aware that (i) the long-term senior unsecured debt credit rating of any
Series 2005-4 Letter of Credit Provider has fallen below “A+” as determined by
Standard & Poor’s or “Al” as determined by Moody’s or (ii) the short-term senior
unsecured debt credit rating of any Series 2005-4 Letter of Credit Provider has
fallen below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s. At such time the Administrator shall also notify the Trustee of (i) the
greater of (A) the excess, if any, of the Series 2005-4 Required Enhancement
Amount over the Series 2005-4 Enhancement Amount, excluding the available amount
under the Series 2005-4 Letter of Credit issued by such Series 2005-4 Letter of
Credit Provider, on such date, and (B) the excess, if any, of the Series 2005-4
Required Liquidity Amount over the Series 2005-4 Liquidity Amount, excluding the
available amount under such Series 2005-4 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2005-4 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2005-4 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2005-4 Cash Collateral
Account.


(d)    Termination Date Demands on the Series 2005-4 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2005-4 Letter of Credit Termination Date, the Administrator shall
determine the Series 2005-4 Demand Note Payment Amount, if any, as of the Series
2005-4 Letter of Credit Termination Date and, if the Series 2005-4 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Series 2005-4 Letters of Credit. Upon receipt of any such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw an
amount equal to the lesser of (i) the Series 2005-4 Demand Note Payment Amount
and (ii) the Series 2005-4 Letter of Credit Liquidity Amount on the Series
2005-4 Letters of Credit by presenting to each Series 2005-4 Letter of Credit
Provider (with a copy to the Surety Provider) a draft accompanied


-39-

--------------------------------------------------------------------------------

CONFORMED COPY


by a Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2005-4 Cash Collateral Account;
provided, however, that if the Series 2005-4 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2005-4 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2005-4 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee and the Surety Provider.


(e)    Draws on the Series 2005-4 Letters of Credit. If there is more than one
Series 2005-4 Letter of Credit on the date of any draw on the Series 2005-4
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2005-4 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2005-4 Letter of
Credit Provider issuing such Series 2005-4 Letter of Credit of the amount of
such draw on the Series 2005-4 Letters of Credit.


(f)     Establishment of Series 2005-4 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2005-4 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, CRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-4 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider. The Series
2005-4 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2005-4 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depository institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within 30 days of such reduction, establish a new Series 2005-4 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2005-4 Cash Collateral Account. If a new Series 2005-4 Cash
Collateral Account is established, CRCF shall instruct the Trustee in writing to
transfer all cash and investments from the non-qualifying Series 2005-4 Cash
Collateral Account into the new Series 2005-4 Cash Collateral Account.
 
(g)    Administration of the Series 2005-4 Cash Collateral Account. CRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2005-4 Cash Collateral Account to invest funds on deposit in the Series
2005-4 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2005-4
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2005-4 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and

-40-

--------------------------------------------------------------------------------

CONFORMED COPY

that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2005-4 Cash
Collateral Account. CRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2005-4 Cash Collateral Account shall
remain uninvested.


(h)    Earnings from Series 2005-4 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2005-4 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.


(i)     Series 2005-4 Cash Collateral Account Surplus. In the event that the
Series 2005-4 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2005-4 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions (a copy of which shall be provided by the Administrator to the
Surety Provider) of the Administrator, shall withdraw from the Series 2005-4
Cash Collateral Account an amount equal to the Series 2005-4 Cash Collateral
Account Surplus and shall pay such amount: first, to the Series 2005-4 Letter of
Credit Providers to the extent of any unreimbursed drawings under the related
Series 2005-4 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2005-4 Reimbursement Agreement, and, second, to
CRCF any remaining amount.


(j)     Post-Series 2005-4 Letter of Credit Termination Date Withdrawals from
the Series 2005-4 Cash Collateral Account. If the Surety Provider notifies the
Trustee in writing that the Surety Provider shall have paid a Preference Amount
(as defined in the Surety Bond) under the Surety Bond, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, the
Trustee shall withdraw from the Series 2005-4 Cash Collateral Account and pay to
the Surety Provider an amount equal to the lesser of (i) the Series 2005-4
Available Cash Collateral Account Amount on such date and (ii) such Preference
Amount. Prior to any withdrawal from the Series 2005-4 Cash Collateral Account
pursuant to this Section 2.8(j), the Trustee shall have received a certified
copy of the order requiring the return of such Preference Amount.


(k)    Termination of Series 2005-4 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2005-4 Noteholders and to the
Surety Provider and payable from the Series 2005-4 Cash Collateral Account as
provided herein, shall withdraw from the Series 2005-4 Cash Collateral Account
all amounts on deposit therein (to the extent not withdrawn pursuant to Section
2.8(i) above) and shall pay such amounts: first, to the Series 2005-4 Letter of
Credit Providers to the extent of any unreimbursed drawings under the related
Series 2005-4 Reimbursement
 
-41-

--------------------------------------------------------------------------------

CONFORMED COPY


Agreement, for application in accordance with the provisions of the related
Series 2005-4 Reimbursement Agreement, and, second, to CRCF any remaining
amount.

 
Section 2.9 Series 2005-4 Distribution Account. (a) Establishment of Series
2005-4 Distribution Account. CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2005-4 Noteholders, each Series 2005-4
Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-4 Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider. The Series
2005-4 Distribution Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2005-4
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within 30 days of such reduction, establish a new Series 2005-4
Distribution Account with a new Qualified Institution. If the Series 2005-4
Distribution Account is not maintained in accordance with the previous sentence,
CRCF shall establish a new Series 2005-4 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2005-4 Agent in writing to transfer all
cash and investments from the non-qualifying Series 2005-4 Distribution Account
into the new Series 2005-4 Distribution Account. Initially, the Series 2005-4
Distribution Account will be established with The Bank of New York.


(b)    Administration of the Series 2005-4 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2005-4
Distribution Account to invest funds on deposit in the Series 2005-4
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2005-4 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2005-4 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of CRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2005-4 Distribution Account. CRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2005-4
Distribution Account shall remain uninvested.
 
-42-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(c)    Earnings from Series 2005-4 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2005-4 Distribution Account shall be deemed to be on deposit and
available for distribution.


(d)    Series 2005-4 Distribution Account Constitutes Additional Collateral for
Series 2005-4 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2005-4 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2005-4 Noteholders, each
Series 2005-4 Interest Rate Swap Counterparty and the Surety Provider, all of
CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2005-4 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2005-4 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2005-4 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2005-4
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2005-4
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2005-4
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2005-4 Distribution Account. The Series 2005-4 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2005-4 Noteholders, each Series 2005-4 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2005-4 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2005-4 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2005-4 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee.

 
Section 2.10 Series 2005-4 Interest Rate Swaps. (a) On the Series 2005-4 Closing
Date, CRCF shall enter into one or more interest rate swaps acceptable to the
Surety Provider (in the exercise of its reasonable judgment) in respect of the
Class A-2 Notes satisfying the following requirements of clause (i) below and
one or more interest rate swaps acceptable to the Surety Provider (in the
exercise of its reasonable judgment) in respect of the Class A-3 Notes
satisfying the requirements of clause (ii) below, in each case with a Qualified
Interest Rate Swap Counterparty (each a “Series 2005-4 Interest Rate Swap”):


(i)     The Series 2005-4 Interest Rate Swaps in respect of the Class A-2 Notes
shall have an aggregate initial notional amount equal to the Class A-2 Initial
Invested Amount. The aggregate notional amount of such Series 2005-4 Interest
Rate Swaps shall be reduced pursuant


-43-

--------------------------------------------------------------------------------

CONFORMED COPY


to the terms of such Series 2005-4 Interest Rate Swaps but shall not at any time
be less than the Class A-2 Invested Amount. The fixed rate payable by CRCF under
such Series 2005-4 Interest Rate Swaps and any replacement thereof shall not be
greater than 5.5%.


(ii)    The Series 2005-4 Interest Rate Swaps in respect of the Class A-3 Notes
shall have an aggregate initial notional amount equal to the Class A-3 Initial
Invested Amount. The aggregate notional amount of such Series 2005-4 Interest
Rate Swaps shall be reduced pursuant to the terms of such Series 2005-4 Interest
Rate Swaps but shall not at any time be less than the Class A-3 Invested Amount.
The fixed rate payable by CRCF under such Series 2005-4 Interest Rate Swaps and
any replacement thereof shall not be greater than 5.5%.


(b)    Replacement of Any Series 2005-4 Interest Rate Swap. If, at any time, a
Series 2005-4 Interest Rate Swap Counterparty does not have (i) a long-term
senior, unsecured debt, deposit, claims paying or credit (as the case may be)
rating at least “A” from Standard & Poor’s and at least “A2” from Moody’s, (ii)
a short-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A-1”, or if such Series 2005-4 Interest Rate
Swap Counterparty does not have a short-term senior, unsecured debt rating, then
a long-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A+”, in each case, from Standard & Poor’s and
(iii) a short-term senior, unsecured debt, deposit, claims paying or credit (as
the case may be) rating of “P-1”, or if such Series 2005-4 Interest Rate Swap
Counterparty does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A1”, in each case, from Moody’s, then CRCF shall
cause the Series 2005-4 Interest Rate Swap Counterparty within 30 days following
such occurrence, at the Series 2005-4 Interest Rate Swap Counterparty’s expense,
to do one of the following (the choice of such action to be determined by the
Series 2005-4 Interest Rate Swap Counterparty) (i) obtain a replacement interest
rate swap on substantially the same terms as the replaced Series 2005-4 Interest
Rate Swap from a Qualified Interest Rate Swap Provider and terminate the
applicable Series 2005-4 Interest Rate Swap, (ii) collateralize its obligations
under the Series 2005-4 Interest Rate Swap in a manner acceptable to the Rating
Agencies and the Surety Provider (in the exercise of its reasonable judgment) in
an amount and with collateral which is sufficient to maintain or restore the
immediately prior ratings (without giving effect to the Policy) of the Series
2005-4 Notes or (iii) enter into any other arrangement satisfactory to Standard
& Poor’s, Moody’s and the Surety Provider (in the exercise of its reasonable
judgment), which is sufficient to maintain or restore the immediately prior
ratings (without giving effect to the Surety Bond) of the Series 2005-4 Notes;
provided that no termination of any Series 2005-4 Interest Rate Swap shall occur
until CRCF has entered into a replacement interest rate swap or shall have
entered any other arrangement satisfactory to Standard & Poor’s, Moody’s and the
Surety Provider (in the exercise of its reasonable judgment).


(c)    To secure payment of all CRCF Obligations with respect to the Series
2005-4 Notes, CRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2005-4
Noteholders and the Surety Provider, all of CRCF’s right, title and interest in
the Series 2005-4 Interest Rate Swaps and all proceeds thereof (the “Series
2005-4 Interest Rate Swap Collateral”). CRCF shall require all Series 2005-4
Interest Rate Swap Proceeds to be paid to, and the Trustee shall allocate all
Series 2005-4


-44-

--------------------------------------------------------------------------------

CONFORMED COPY


Interest Rate Swap Proceeds to, the Series 2005-4 Accrued Interest Account of
the Series 2005-4 Collection Account.


(d)    The failure of CRCF to comply with its covenants contained in this
Section 2.10 shall not constitute an Amortization Event with respect to the
Series 2005-4 Notes.


(e)    Each Series 2005-4 Interest Rate Swap Counterparty shall be a Swap
Counterparty and therefore shall be a beneficiary of the grant set forth in
Section 3.1 of the Base Indenture.

 
Section 2.11 Series 2005-4 Accounts Permitted Investments. CRCF shall not, and
shall not permit, funds on deposit in the Series 2005-4 Accounts to be invested
in: 


(i)     Permitted Investments that do not mature at least one Business Day
before the next Distribution Date;


(ii)    demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;


(iii)   commercial paper which is not rated “P-1” by Moody’s;


(iv)   money market funds or eurodollar time deposits which are not rated at
least “AAA” by Standard & Poor’s;


(v)   eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or


(vi)   any investment, instrument or security not otherwise listed in clause (i)
through (vi) of the definition of “Permitted Investments” in the Base Indenture
that is not approved in writing by the Surety Provider.

 
Section 2.12 Series 2005-4 Demand Notes Constitute Additional Collateral for
Series 2005-4 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2005-4 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2005-4 Noteholders, each
Series 2005-4 Interest Rate Swap Counterparty and the Surety Provider, all of
CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2005-4 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2005-4 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, CRCF shall deliver to
the Trustee, for the benefit of the Series 2005-4 Noteholders, each Series
2005-4 Interest Rate Swap Counterparty and the Surety Provider, each Series
2005-4 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2005-4 Noteholders, each Series 2005-4 Interest Rate Swap Counterparty
and the Surety Provider, shall be the only Person authorized to make a demand
for payments on the Series 2005-4 Demand Notes.


-45-

--------------------------------------------------------------------------------

CONFORMED COPY
 
ARTICLE III
 

AMORTIZATION EVENTS


In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2005-4 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2005-4 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2005-4 Notes):


(a)    a Series 2005-4 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2005-4 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;


(b)    the Series 2005-4 Liquidity Amount shall be less than the Series 2005-4
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;


(c)    the Collection Account, the Series 2005-4 Collection Account, the Series
2005-4 Excess Collection Account or the Series 2005-4 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);


(d)   all principal of and interest on the Class A-1 Notes and the Class A-2
Notes is not paid in full on or before the Five Year Notes Expected Final
Distribution Date or all principal of and interest on the Class A-3 Notes is not
paid in full on or before the Class A-3 Expected Final Distribution Date;


(e)   the Trustee shall make a demand for payment under the Surety Bond;


(f)    the occurrence of an Event of Bankruptcy with respect to the Surety
Provider;


(g)   the Surety Provider fails to pay a demand for payment in accordance with
the requirements of the Surety Bond;


(h)   any Series 2005-4 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2005-4 Enhancement
Deficiency would result from excluding such Series 2005-4 Letter of Credit from
the Series 2005-4 Enhancement Amount or (y) the Series 2005-4 Liquidity Amount,
excluding therefrom the available amount under such Series 2005-4 Letter of
Credit, would be less than the Series 2005-4 Required Liquidity Amount;


-46-

--------------------------------------------------------------------------------

CONFORMED COPY
 
(i)    from and after the funding of the Series 2005-4 Cash Collateral Account,
the Series 2005-4 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2005-4
Enhancement Deficiency would result from excluding the Series 2005-4 Available
Cash Collateral Account Amount from the Series 2005-4 Enhancement Amount or (y)
the Series 2005-4 Liquidity Amount, excluding therefrom the Series 2005-4
Available Cash Collateral Amount, would be less than the Series 2005-4 Required
Liquidity Amount; and


(j)    an Event of Bankruptcy shall have occurred with respect to any Series
2005-4 Letter of Credit Provider or any Series 2005-4 Letter of Credit Provider
repudiates its Series 2005-4 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2005-4 Enhancement Deficiency would result from
excluding such Series 2005-4 Letter of Credit from the Series 2005-4 Enhancement
Amount or (y) the Series 2005-4 Liquidity Amount, excluding therefrom the
available amount under such Series 2005-4 Letter of Credit, would be less than
the Series 2005-4 Required Liquidity Amount.



ARTICLE IV
 

RIGHT TO WAIVE PURCHASE RESTRICTIONS


Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, but subject in all respects to the Surety Provider’s rights under
Section 6.11, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or CRCF (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, the Series 2005-4 Maximum
Non-Program Vehicle Amount is or will be exceeded or (ii) that the Lessees, the
Borrowers and CRCF have determined to increase any Series 2005-4 Maximum Amount,
(such notice, a “Waiver Request”), each Series 2005-4 Noteholder may, at its
option, waive the Series 2005-4 Maximum Non-Program Vehicle Amount or any other
Series 2005-4 Maximum Amount (collectively, a “Waivable Amount”) if (i) no
Amortization Event exists, (ii) the Requisite Noteholders and the Surety
Provider consent to such waiver and (iii) 60 days’ prior written notice of such
proposed waiver is provided to the Rating Agencies by the Trustee.


Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2005-4 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2005-4 Collection Account for ratable distribution as
described below.


Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Series 2005-4 Noteholders and the
Surety Provider, which notice shall be accompanied by a form of consent (each a
“Consent”) in the form of Exhibit B by which the Series 2005-4 Noteholders may,
on or before the Consent Period Expiration Date, consent to waiver of the
applicable Waivable Amount. If the Trustee receives the consent of the Surety
Provider and Consents from the Requisite Noteholders agreeing to


-47-

--------------------------------------------------------------------------------

CONFORMED COPY


waiver of the applicable Waivable Amount within forty-five (45) days after the
Trustee notifies the Series 2005-4 Noteholders of a Waiver Request (the day on
which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2005-4 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Series 2005-4 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.


If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, the Trustee will pay the Designated Amounts as follows:


(i)    to the non-consenting Series 2005-4 Noteholders, if any, pro rata up to
the amount required to pay all Series 2005-4 Notes held by such non-consenting
Series 2005-4 Noteholders in full; and


(ii)    any remaining Designated Amounts to the Series 2005-4 Excess Collection
Account.


If the amount paid pursuant to clause (i) of the preceding paragraph is not paid
in full on the date specified therein, then on each day following such
Distribution Date, the Administrator will allocate to the Series 2005-4
Collection Account on a daily basis all Designated Amounts collected on such
day. On each following Distribution Date, the Trustee will withdraw a portion of
such Designated Amounts from the Series 2005-4 Collection Account and deposit
the same in the Series 2005-4 Distribution Account for distribution as follows:


(a)    to the non-consenting Series 2005-4 Noteholders, if any, pro rata an
amount equal to the Designated Amounts in the Series 2005-4 Collection Account
as of the applicable Determination Date up to the aggregate outstanding
principal balance of the Series 2005-4 Notes held by the non-consenting Series
2005-4 Noteholders; and


(b)   any remaining Designated Amounts to the Series 2005-4 Excess Collection
Account.


If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Designated Amounts will be re-allocated to the Series 2005-4
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.


In the event that the Series 2005-4 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the Series
2005-4 Noteholders.


-48-

--------------------------------------------------------------------------------

CONFORMED COPY
 
ARTICLE V
 

FORM OF SERIES 2005-4 NOTES
 

Section 5.1 Restricted Global Series 2005-4 Notes. The Series 2005-4 Notes to be
issued in the United States will be issued in book-entry form and represented by
one or more permanent global Notes in fully registered form without interest
coupons (each, a “Restricted Global Class A-1 Note”, a “Restricted Global Class
A-2 Note” or a “Restricted Global Class A-3 Note”, as the case may be),
substantially in the forms set forth in Exhibit A-1-1, A-2-1 and A-3-1, with
such legends as may be applicable thereto as set forth in the Base Indenture,
and will be sold only in the United States (1) initially to institutional
accredited investors within the meaning of Regulation D under the Securities Act
in reliance on an exemption from the registration requirements of the Securities
Act and (2) thereafter to qualified institutional buyers within the meaning of,
and in reliance on, Rule 144A under the Securities Act and shall be deposited on
behalf of the purchasers of the Series 2005-4 Notes represented thereby, with
the Trustee as custodian for DTC, and registered in the name of Cede as DTC’s
nominee, duly executed by CRCF and authenticated by the Trustee in the manner
set forth in Section 2.4 of the Base Indenture.

 
Section 5.2 Temporary Global Series 2005-4 Notes; Permanent Global Series 2005-4
Notes. The Series 2005-4 Notes to be issued outside the United States will be
issued and sold in transactions outside the United States in reliance on
Regulation S under the Securities Act, as provided in the applicable note
purchase agreement, and shall initially be issued in the form of one or more
temporary notes in registered form without interest coupons (each, a “Temporary
Global Class A-1 Note”, a “Temporary Global Class A-2 Note” or a “Temporary
Global Class A-3 Note”, as the case may be), substantially in the forms set
forth in Exhibits A-1-2, A-2-2 and A-3-2, which shall be deposited on behalf of
the purchasers of the Series 2005-4 Notes represented thereby with a custodian
for, and registered in the name of a nominee of DTC, for the account of
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”) or
for Clearstream Banking, société anonyme (“Clearstream”), duly executed by CRCF
and authenticated by the Trustee in the manner set forth in Section 2.4 of the
Base Indenture. Interests in a Temporary Global Class A-1 Note, a Temporary
Global Class A-2 Note or a Temporary Global Class A-3 Note will be exchangeable,
in whole or in part, for interests in one or more permanent global notes in
registered form without interest coupons (each, a “Permanent Global Class A-1
Note”, a “Permanent Global Class A-2 Note” or a “Permanent Global Class A-3
Note”, as the case may be), substantially in the forms of Exhibits A-1-3, A-2-3
and A-3-3, in accordance with the provisions of such Temporary Global Class A-1
Note, Temporary Global Class A-2 Note or Temporary Global Class A-3 Note and the
Base Indenture (as modified by this Supplement). Interests in a Permanent Global
Class A-1 Note, a Permanent Global Class A-2 Note or a Permanent Global Class
A-3 Note will be exchangeable for definitive Class A-1 Notes, definitive Class
A-2 Notes or definitive Class A-3 Notes, as the case may be, in accordance with
the provisions of such Permanent Global Class A-1 Note, Permanent Global Class
A-2 Note or Permanent Global Class A-3 Note and the Base Indenture (as modified
by this Supplement).


-49-

--------------------------------------------------------------------------------

CONFORMED COPY
 
ARTICLE VI
 

GENERAL
 

Section 6.1 Optional Repurchase. Each Class of the Series 2005-4 Notes shall be
subject to repurchase by CRCF at its option in accordance with Section 6.3 of
the Base Indenture on any Distribution Date after the Class A-1 Invested Amount,
the Class A-2 Invested Amount or the Class A-3 Invested Amount, as the case may
be, is reduced to an amount less than or equal to 10% of the Class A-1 Initial
Invested Amount, the Class A-2 Invested Amount or the Class A-3 Initial Invested
Amount, as the case may be (the “Series 2005-4 Repurchase Amount”); provided,
however, that as a condition precedent to any such optional repurchase, on or
prior to the Distribution Date on which any Series 2005-4 Note is repurchased by
CRCF pursuant to this Section 6.1, CRCF shall have paid the Surety Provider all
Surety Provider Fees and all other Surety Provider Reimbursement Amounts due and
unpaid as of such Distribution Date. The repurchase price for any Series 2005-4
Note shall equal the aggregate outstanding principal balance of such Series
2005-4 Note (determined after giving effect to any payments of principal and
interest on such Distribution Date), plus accrued and unpaid interest on such
outstanding principal balance.

 
Section 6.2 Information. The Trustee shall provide to the Series 2005-4
Noteholders, or their designated agent, and the Surety Provider copies of all
information furnished to the Trustee or CRCF pursuant to the Related Documents,
as such information relates to the Series 2005-4 Notes or the Series 2005-4
Collateral. In connection with any Preference Amount payable under the Surety
Bond, the Trustee shall furnish to the Surety Provider its records evidencing
the distributions of principal of and interest on the Series 2005-4 Notes that
have been made and subsequently recovered from Series 2005-4 Noteholders and the
dates on which such payments were made.

 
Section 6.3 Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.
 
Exhibit A-1-1:
Form of Restricted Global Class A-1 Note
Exhibit A-1-2:
Form of Temporary Global Class A-1 Note
Exhibit A-1-3:
Form of Permanent Global Class A-1 Note
Exhibit A-2-1
Form of Restricted Global Class A-2 Note
Exhibit A-2-2
Form of Temporary Global Class A-2 Note
Exhibit A-2-3
Form of Permanent Global Class A-2 Note
Exhibit A-3-1
Form of Restricted Global Class A-3 Note
Exhibit A-3-2
Form of Temporary Global Class A-3 Note
Exhibit A-3-3
Form of Permanent Global Class A-3 Note
Exhibit B:
Form of Consent
Exhibit C:
Form of Series 2005-4 Demand Note
Exhibit D:
Form of Letter of Credit
Exhibit E:
Form of Lease Payment Deficit Notice
Exhibit F:
Form of Demand Notice

 
-50-

--------------------------------------------------------------------------------

CONFORMED COPY

 
Section 6.4 Ratification of Base Indenture. As supplemented by this Supplement,
the Base Indenture is in all respects ratified and confirmed and the Base
Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.

 
Section 6.5 Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 
Section 6.6 Governing Law. This Supplement shall be construed in accordance with
the law of the State of New York, and the obligations, rights and remedies of
the parties hereto shall be determined in accordance with such law.

 
Section 6.7 Amendments. This Supplement may be modified or amended from time to
time with the consent of the Surety Provider and in accordance with the terms of
the Base Indenture; provided, however, that if, pursuant to the terms of the
Base Indenture or this Supplement, the consent of the Required Noteholders is
required for an amendment or modification of this Supplement, such requirement
shall be satisfied if such amendment or modification is consented to by the
Series 2005-4 Noteholders representing more than 50% of the aggregate
outstanding principal amount of the Series 2005-4 Notes affected thereby;
provided, further, that if that consent of the Required Noteholders is required
for a proposed amendment or modification of this Supplement that (i) affects
only the Class A-1 Notes (and does not affect in any material respect the Class
A-2 Notes or the Class A-3 Notes, as evidenced by an opinion of counsel to such
effect), then such requirement shall be satisfied if such amendment or
modification is consented to by the Class A-1 Noteholders representing more than
50% of the aggregate outstanding principal amount of the Class A-1 Notes
(without the necessity of obtaining the consent of the Required Noteholders in
respect of the Class A-2 Notes or the Class A-3 Notes), (ii) affects only the
Class A-2 Notes (and does not affect in material respect the Class A-1 Notes or
the Class A-3 Notes, as evidenced by an opinion of counsel to such effect), then
such requirement shall be satisfied if such amendment or modification is
consented to by the Class A-2 Noteholders representing more than 50% of the
aggregate outstanding principal amount of the Class A-2 Notes (without the
necessity of obtaining the consent of the Required Noteholders in respect of the
Class A-1 Notes or the Class A-3 Notes), or (iii) affects only the Class A-3
Notes (and does not affect in any material respect the Class A-1 Notes or the
Class A-2 Notes, as evidenced by an opinion of counsel to such effect), then
such requirement shall be satisfied if such amendment or modification is
consented to by the Class A-3 Noteholders representing more than 50% of the
aggregate outstanding principal amount of the Class A-3 Notes (without the
necessity of obtaining the consent of the Required Noteholders in respect of the
Class A-1 Notes or the Class A-2 Notes).

 
Section 6.8 Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2005-4
Notes without the consent of the Required Noteholders and, to the extent there
are any amounts due to a Series 2005-4 Interest Rate Swap Counterparty, each
such Series 2005-4 Interest Rate Swap Counterparty.



-51-

--------------------------------------------------------------------------------

CONFORMED COPY



Section 6.9 Notice to Surety Provider, Rating Agencies and each Series 2005-4
Interest Rate Swap Counterparty. The Trustee shall provide to the Surety
Provider, each Rating Agency and each Series 2005-4 Interest Rate Swap
Counterparty a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document. Each such opinion of counsel shall be
addressed to the Surety Provider and each Series 2005-4 Interest Rate Swap
Counterparty, shall be from counsel reasonably acceptable to the Surety Provider
and each Series 2005-4 Interest Rate Swap Counterparty and shall be in form and
substance reasonably acceptable to the Surety Provider and each Series 2005-4
Interest Rate Swap Counterparty. All such notices, opinions, certificates or
other items delivered to the Surety Provider shall be forwarded to Ambac
Assurance Corporation, One State Street Plaza, New York, New York, 10004,
Attention: General Counsel, telephone: (212) 668-0340.

 
Section 6.10 Certain Rights of Surety Provider. The Surety Provider shall be
deemed to be an Enhancement Provider entitled to receive confirmation of the
rating on the Series 2005-4 Notes (without regard to the Surety Bond) pursuant
to the definition of “Rating Agency Confirmation Condition.” In addition, the
Surety Provider shall be deemed to be an Enhancement Provider entitled to
exercise the consent rights described in clause (ii) of the definition of
“Rating Agency Consent Condition.”

 
Section 6.11 Surety Provider Deemed Noteholder and Secured Party. Except for any
period during which a Surety Default is continuing, the Surety Provider shall be
deemed to be the holder of 100% of the Series 2005-4 Notes for the purposes of
giving any and all consents, waivers (including, without limitation, pursuant to
Article III (other than an Amortization Event described in clauses (f) and (g)
thereof) Article IV and Section 6.7), approvals, instructions, directions,
requests, declarations and/or notices pursuant to the Base Indenture and this
Supplement. Any reference in the Base Indenture or the Related Documents
(including, without limitation, in Sections 2.3, 8.14, 9.1, 9.2 or 12.1 of the
Base Indenture) to materially, adversely, or detrimentally affecting the rights
or interests of the Noteholders, or words of similar meaning, shall be deemed,
for purposes of the Series 2005-4 Notes, to refer to the rights or interests of
the Surety Provider. The Surety Provider shall constitute an “Enhancement
Provider” with respect to the Series 2005-4 Notes for all purposes under the
Indenture and the other Related Documents. Furthermore, the Surety Provider
shall be deemed to be a “Secured Party” under the Base Indenture and the Related
Documents to the extent of amounts payable to the Surety Provider pursuant to
this Supplement and the Insurance Agreement shall constitute an “Enhancement
Agreement” with respect to the Series 2005-4 Notes for all purposes under the
Indenture and the Related Documents. Moreover, wherever in the Related Documents
money or other property is assigned, conveyed, granted or held for, a filing is
made for, action is taken for or agreed to be taken for, or a representation or
warranty is made for the benefit of the Noteholders, the Surety Provider shall
be deemed to be the Noteholder with respect to 100% of the Series 2005-4 Notes
for such purposes. 

 
Section 6.12 Capitalization of CRCF. CRCF agrees that on the Series 2005-4
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2005-4 Invested Amount and (y) the invested
amount of the Series 2000-2 Notes, the Series 2000-4 Notes, the Series 2001-2
Notes, the Series 2002-1 Notes, the Series 2002-2 Notes, the Series 2002-3
Notes, the Series 2003-1 Notes, the Series 2003-2 Notes, the Series


-52-

--------------------------------------------------------------------------------

CONFORMED COPY


2003-3 Notes, the Series 2003-4 Notes, the Series 2003-5 Notes, the Series
2004-1 Notes, the Series 2004-2 Notes, the Series 2004-4 Notes, the Series
2005-1 Notes, the Series 2005-2 Notes and the Series 2005-3 Notes.

 
Section 6.13 Series 2005-4 Required Non-Program Enhancement Percentage. CRCF
agrees that it will not make any Loan under any Loan Agreement to finance the
acquisition of any Vehicle by AESOP Leasing, AESOP Leasing II, CCRG, BRAC or
ARAC, as the case may be, if, after giving effect to the making of such Loan,
the acquisition of such Vehicle and the inclusion of such Vehicle under the
relevant Lease, the Series 2005-4 Required Non-Program Enhancement Percentage
would exceed 25.0%.

 
Section 6.14 Third Party Beneficiary. The Surety Provider and each Series 2005-4
Interest Rate Swap Counterparty is an express third party beneficiary of (i) the
Base Indenture to the extent of provisions relating to any Enhancement Provider
and (ii) this Supplement.

 
Section 6.15 Prior Notice by Trustee to Surety Provider. Subject to Section 10.1
of the Base Indenture, the Trustee agrees that, so long as no Amortization Event
shall have occurred and be continuing with respect to any Series of Notes other
than the Series 2005-4 Notes, it shall not exercise any rights or remedies
available to it as a result of the occurrence of an Amortization Event with
respect to the Series 2005-4 Notes (except those set forth in clauses (f) and
(g) of Article III) or a Series 2005-4 Limited Liquidation Event of Default
until after the Trustee has given prior written notice thereof to the Surety
Provider and each Series 2005-4 Interest Rate Swap Counterparty and obtained the
direction of the Required Noteholders with respect to the Series 2005-4 Notes.
The Trustee agrees to notify the Surety Provider promptly following any exercise
of rights or remedies available to it as a result of the occurrence of any
Amortization Event or a Series 2005-4 Limited Liquidation Event of Default.

 
Section 6.16 Effect of Payments by the Surety Provider. Anything herein to the
contrary notwithstanding, any distribution of principal of or interest on the
Series 2005-4 Notes that is made with moneys received pursuant to the terms of
the Surety Bond shall not (except for the purpose of calculating the Principal
Deficit Amount) be considered payment of the Series 2005-4 Notes by CRCF. The
Trustee acknowledges that, without the need for any further action on the part
of the Surety Provider, (i) to the extent the Surety Provider makes payments,
directly or indirectly, on account of principal of or interest on the Series
2005-4 Notes to the Trustee for the benefit of the Series 2005-4 Noteholders or
to the Series 2005-4 Noteholders (including any Preference Amounts as defined in
the Surety Bond), the Surety Provider will be fully subrogated to the rights of
such Series 2005-4 Noteholders to receive such principal and interest and will
be deemed to the extent of the payments so made to be a Series 2005-4 Noteholder
and (ii) the Surety Provider shall be paid principal and interest in its
capacity as a Series 2005-4 Noteholder until all such payments by the Surety
Provider have been fully reimbursed, but only from the sources and in the manner
provided herein for the distribution of such principal and interest and in each
case only after the Series 2005-4 Noteholders have received all payments of
principal and interest due to them hereunder on the related Distribution Date.

 
Section 6.17 Series 2005-4 Demand Notes. Other than pursuant to a demand thereon
pursuant to Section 2.5, CRCF shall not reduce the amount of the Series 2005-4
Demand


-53-

--------------------------------------------------------------------------------

CONFORMED COPY


Notes or forgive amounts payable thereunder so that the outstanding principal
amount of the Series 2005-4 Demand Notes after such reduction or forgiveness is
less than the Series 2005-4 Letter of Credit Liquidity Amount. CRCF shall not
agree to any amendment of the Series 2005-4 Demand Notes without first
satisfying the Rating Agency Confirmation Condition and the Rating Agency
Consent Condition.

 
Section 6.18 Subrogation. In furtherance of and not in limitation of the Surety
Provider’s equitable right of subrogation, each of the Trustee and CRCF
acknowledge that, to the extent of any payment made by the Surety Provider under
the Surety Bond with respect to interest on or principal of the Series 2005-4
Notes, including any Preference Amount, as defined in the Surety Bond, the
Surety Provider is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the Series 2005-4
Noteholders under the Indenture. Each of CRCF and the Trustee agree to such
subrogation and, further, agree to take such actions as the Surety Provider may
reasonably request in writing to evidence such subrogation.

 
Section 6.19 Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2005-4 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2005-4 Notes which have been replaced or paid) to the Trustee for
cancellation, CRCF has paid all sums payable hereunder, the Surety Provider has
been paid all Surety Provider Fees and all other Surety Provider Reimbursement
Amounts due under the Insurance Agreement, the Series 2005-4 Interest Rate Swaps
have been terminated and there are no amounts due and owing thereunder and, if
the Series 2005-4 Demand Note Payment Amount on the Series 2005-4 Letter of
Credit Termination Date was greater than zero, all amounts have been withdrawn
from the Series 2005-4 Cash Collateral Account in accordance with Section
2.8(i).

 
Section 6.20 Condition to Termination of CRCF’s Obligations. Notwithstanding
anything to the contrary in Section 11.1 of the Base Indenture, so long as this
Supplement is in effect, CRCF may not terminate its obligations under the
Indenture unless CRCF shall have delivered to the Surety Provider and each
Series 2005-4 Interest Rate Swap Counterparty an Opinion of Counsel, in form and
substance acceptable to the Surety Provider and each Series 2005-4 Interest Rate
Swap Counterparty, to the effect that, in the event of a bankruptcy proceeding
under the Bankruptcy Code in respect of CRCF, the Lessor or any Lessee, the
bankruptcy court would not avoid any amounts distributed to the Series 2005-4
Noteholders, the Surety Provider or any Series 2005-4 Interest Rate Swap
Counterparty in connection with such termination.

 
Section 6.21 Confidential Information. (a) The Trustee and each Series 2005-4
Note Owner agrees, by its acceptance and holding of a beneficial interest in a
Series 2005-4 Note, to maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2005-4 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree


-54-

--------------------------------------------------------------------------------

CONFORMED COPY


to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 6.21; (ii) such Person’s financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 6.21;
(iii) any other Series 2005-4 Note Owner; (iv) any Person of the type that would
be, to such Person’s knowledge, permitted to acquire an interest in the Series
2005-4 Notes in accordance with the requirements of the Indenture to which such
Person sells or offers to sell any such Series 2005-4 Note or any part thereof
and that agrees to hold confidential the Confidential Information substantially
in accordance with this Section 6.21 (or in accordance with such other
confidentiality procedures as are acceptable to CRCF); (v) any federal or state
or other regulatory, governmental or judicial authority having jurisdiction over
such Person; (vi) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about the investment portfolio of such Person, (vii) any
reinsurers or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 6.21 (or
in accordance with such other confidentiality procedures as are acceptable to
CRCF); (viii) any other Person with the consent of CRCF; or (ix) any other
Person to which such delivery or disclosure may be necessary or appropriate (A)
to effect compliance with any law, rule, regulation, statute or order applicable
to such Person, (B) in response to any subpoena or other legal process upon
prior notice to CRCF (unless prohibited by applicable law, rule, order or decree
or other requirement having the force of law), (C) in connection with any
litigation to which such Person is a party upon prior notice to CRCF (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law) or (D) if an Amortization Event with respect to the Series
2005-4 Notes has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Series 2005-4 Notes, the Indenture or any other Related Document; and provided,
further, however, that delivery to any Series 2005-4 Note Owner of any report or
information required by the terms of the Indenture to be provided to such Series
2005-4 Note Owner shall not be a violation of this Section 6.21. Each Series
2005-4 Note Owner agrees, by acceptance of a beneficial interest in a Series
2005-4 Note, except as set forth in clauses (v), (vi) and (ix) above, that it
shall use the Confidential Information for the sole purpose of making an
investment in the Series 2005-4 Notes or administering its investment in the
Series 2005-4 Notes. In the event of any required disclosure of the Confidential
Information by such Series 2005-4 Note Owner, such Series 2005-4 Note Owner
agrees to use reasonable efforts to protect the confidentiality of the
Confidential Information.


(b)    For the purposes of this Section 6.21, “Confidential Information” means
information delivered to the Trustee or any Series 2005-4 Note Owner by or on
behalf of CRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2005-4 Note Owner prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2005-4 Note Owner or any person acting on
behalf of the Trustee or any Series 2005-4 Note Owner; (iii) otherwise is known
or becomes known to the Trustee or any Series 2005-4 Note Owner other than (x)
through disclosure by CRCF or (y) as a result of the breach of a fiduciary duty
to CRCF or a contractual duty to CRCF; or (iv) is allowed to be treated as
non-confidential by consent of CRCF.


-55-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, CRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.





        CENDANT RENTAL CAR FUNDING (AESOP) LLC  
   
   
  By:  
/s/ Lori Gebron
  Title: Vice President

 

--------------------------------------------------------------------------------


 



        THE BANK OF NEW YORK, as Trustee  
   
   
    By:  
/s/ John Bobko
  Title: Vice President


       
THE BANK OF NEW YORK, as Series 2005-4 Agent
 
   
   
  By:  
/s/ John Bobko
  Title: Vice President

 

--------------------------------------------------------------------------------




Table of Contents



 
 Page
   
ARTICLE I DEFINITIONS
2
     
ARTICLE II SERIES 2005-4 ALLOCATIONS
22
     
Section 2.1 Establishment of Series 2005-4 Collection Account, Series 2005-4
Excess Collection Account and Series 2005-4 Accrued Interest Account
22
 
Section 2.2 Allocations with Respect to the Series 2005-4 Notes
22
 
Section 2.3 Payments to Noteholders and Each Series 2005-4 Interest Rate Swap
Counterparty
27
 
Section 2.4 Payment of Note Interest
30
 
Section 2.5 Payment of Note Principal
30
 
Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment
35
 
Section 2.7 Series-2005-4 Reserve Account
35
 
Section 2.8 Series 2005-4 Letters of Credit and Series 2005-4 Cash Collateral
Account
37
 
Section 2.9 Series 2005-4 Distribution Account
42
 
Section 2.10 Series 2005-4 Interest Rate Swaps
43
 
Section 2.11 Series 2005-4 Accounts Permitted Investments
45
 
Section 2.12 Series 2005-4 Demand Notes Constitute Additional Collateral for
Series 2005-4 Notes
45
   
 
ARTICLE III AMORTIZATION EVENTS
46
   
 
ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS
47
   
 
ARTICLE V FORM OF SERIES 2005-4 NOTES
49
     
Section 5.1 Restricted Global Series 2005-4 Notes
49
 
Section 5.2 Temporary Global Series 2005-4 Notes; Permanent Global Series 2005-4
Notes
49
   
 
ARTICLE VI GENERAL
50
     
Section 6.1 Optional Repurchase
50
 
Section 6.2 Information
50
 
Section 6.3 Exhibits
50
 
Section 6.4 Ratification of Base Indenture
51
 
Section 6.5 Counterparts
51
 
Section 6.6 Governing Law
51
 
Section 6.7 Amendments
51
 
Section 6.8 Discharge of Indenture
51
 
Section 6.9 Notice to Surety Provider, Rating Agencies and each Series 2005-4
Interest Rate Swap Counterparty
52





(i)

--------------------------------------------------------------------------------




Table of Contents
(continued)





 
Section 6.10 Certain Rights of Surety Provider
52
 
Section 6.11 Surety Provider Deemed Noteholder and Secured Party
52
 
Section 6.12 Capitalization of CRCF
52
 
Section 6.13 Series 2005-4 Required Non-Program Enhancement Percentage
53
 
Section 6.14 Third Party Beneficiary
53
 
Section 6.15 Prior Notice by Trustee to Surety Provider
53
 
Section 6.16 Effect of Payments by the Surety Provider
53
 
Section 6.17 Series 2005-4 Demand Notes
53
 
Section 6.18 Subrogation
54
 
Section 6.19 Termination of Supplement
54
 
Section 6.20 Condition to Termination of CRCF’s Obligations
54
 
Section 6.21 Confidential Information.
54

 
(ii)

--------------------------------------------------------------------------------

 
Exhibit A-1-1
 
to
 
Series 2005-4
 
Supplement

 
FORM OF RESTRICED GLOBAL CLASS A-1 NOTE


REGISTERED
 
$
 
*



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [__________]
ISIN NO. [__________]


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-1 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
____________________
*
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 2



ANY CLASS A-1 NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 4.40% RENTAL CAR ASSET BACKED NOTES, CLASS A-1


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [___] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-1 Note shall be due on the Five Year Notes Final Distribution Date,
which is the July 2011 Distribution Date. However, principal with respect to the
Class A-1 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-1 Note
at the Class A-1 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-1 Note is paid or made available for
payment. Interest on this Class A-1 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-1 Notes will be calculated on the
basis of a 360-day year of twelve 30-day months. Such principal of and interest
on this Class A-1 Note shall be paid in the manner specified on the reverse
hereof.


The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-1 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, CCRG, BRAC, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, CCRG, BRAC or ARAC, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 3

 
may be exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 4

 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.



Date:   
CENDANT RENTAL CAR FUNDING (AESOP) LLC
           
By
 
   
Name:
   
Title:



 
TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-1 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
       
By:
 
   
Authorized Signatory




--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 5

 
[REVERSE OF CLASS A-1 NOTE]


This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2005-4 4.40% Rental Car Asset Backed Notes,
Class A-1 (herein called the "Class A-1 Notes"), all issued under (i) a Second
Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-1 Notes are
subject to all terms of the Indenture. All terms used in this Class A-1 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-1 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Five Year Notes Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, payments with respect to principal will be made on the
Class A-1 Notes. As described above, the entire unpaid principal amount of this
Class A-1 Note shall be due and payable on the Five Year Notes Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2005-4 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Class A-1 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-1 Notes shall
be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-1 Note
(or one or more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future Holders of this Class A-1
Note and of any Class A-1 Note issued upon the registration of transfer hereof
or in exchange hereof or-in lieu hereof, whether or not noted thereon.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 6

 
The Company shall pay interest on overdue installments of interest at the Class
A-1 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-1 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, the Trustee,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company for any and all
liabilities, obligations and undertakings contained in the Indenture or in this
Class A-1 Note, subject to Section 13.18 of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 7

 
Indenture that such Noteholder or Note Owner, as the case may be, will not for a
period of one year and one day following payment in full of all Notes institute
against the Company, or join in any institution against the Company of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under any United States Federal or state bankruptcy or similar law in connection
with any obligations relating to the Notes, the Indenture or the Related
Documents.


Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-1 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2005-4 Notes issued
thereunder.


The term "Company" as used in this Class A-1 Note includes any successor to the
Company under the Indenture.


The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 8

 
No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-1 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-1
 
Page 9

 
ASSIGNMENT


Social Security or taxpayer I.D. or other identifying number of assignee



   



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto



--------------------------------------------------------------------------------

(name and address of assignee)


the within Class A-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints __________________, attorney, to transfer said Class
A-1 Note on the books kept for registration thereof, with full power of
substitution in the premises.


Dated:
  
 
By:
  
*
       
Signature Guaranteed:
                   
  
  
  
                 
  
  
  



____________________
*
NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
to
 
Series 2005-4
 
Supplement

 
FORM OF TEMPORARY GLOBAL CLASS A-1 NOTE


REGISTERED
 
$
 
**

No. R -


SEE REVERSE FOR CERTAIN CONDITIONS
 


CUSIP (CINS) NO. [__________]
ISIN NO. [__________]


THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-1 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


____________________
**
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 2

 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-1 NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 4.40% RENTAL CAR ASSET BACKED NOTES, CLASS A-1


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [____] MILLION
DOLLARS (or such lesser amount as shall be the outstanding principal amount of
this Temporary Global Note shown in Schedule A hereto), which amount shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Class A-1 Note shall be
due on the Five Year Notes Final Distribution Date, which is the July 2011
Distribution Date. However, principal with respect to the Class A-1 Notes may be
paid earlier or later under certain limited circumstances described in the
Indenture. The Company will pay interest on this Class A-1 Note at the Class A-1
Note Rate. Such interest shall be payable on each Distribution Date until the
principal of this Class A-1 Note is paid or made available for payment. Interest
on this Class A-1 Note will accrue for each Distribution Date from the most
recent Distribution Date on which interest has been paid to but excluding such
Distribution Date or, if no interest has yet been paid, from June 1, 2005.
Interest with respect to the Class A-1 Notes will be calculated on the basis of
a 360-day year of twelve 30-day months. Such principal of and interest on this
Class A-1 Note shall be paid in the manner specified on the reverse hereof.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 3

 
The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-1 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, CCRG, BRAC, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, CCRG, BRAC or ARAC, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 4

 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Date:
  
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
                         
By:
  
     
Name:
 
     
Title:
 



 
TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-1 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
       
By:
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 5

 
[REVERSE OF CLASS A-1 NOTE]




This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2005-4 4.40% Rental Car Asset Backed Notes,
Class A-1 (herein called the "Class A-1 Notes"), all issued under (i) a Second
Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-1 Notes are
subject to all terms of the Indenture. All terms used in this Class A-1 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-1 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Class A-1 Controlled Amortization Period or the first Determination
Date after the commencement of the Five Year Notes Rapid Amortization Period,
payments with respect to principal will be made on the Class A-1 Notes. As
described above, the entire unpaid principal amount of this Class A-1 Note shall
be due and payable on the Five Year Notes Final Distribution Date.
Notwithstanding the foregoing, if an Amortization Event, Liquidation Event of
Default, Waiver Event or Series 2005-4 Limited Liquidation Event of Default
shall have occurred and be continuing then, in certain circumstances, principal
on the Class A-1 Notes may be paid earlier, as described in the Indenture. All
principal payments on the Class A-1 Notes shall be made pro rata to the
Noteholders entitled thereto.


Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-1 Note
(or one or -more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes)
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 6

 
effected by any payments made on any Distribution Date shall be binding upon all
future Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-1 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-1 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, the Trustee,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 7

 
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-1 Note, subject to Section 13.18 of the Base
Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute,) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series-2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-1 Note. The
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 8

 
Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2005-4 Notes issued thereunder.


The term "Company" as used in this Class A-1 Note includes any successor to the
Company under the Indenture.


The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-1 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, société anonyme ("Clearstream"), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System ("Euroclear") to the Trustee at
its office in London a certificate, substantially in the form set out in Exhibit
B to the Base Indenture, to the effect that it has received from or in respect
of a person entitled to a Note (as shown by its records) a certificate from such
person in or substantially in the form of Exhibit C to the Base Indenture. After
the Exchange Date the holder of this Temporary Global Note will not be entitled
to receive any payment hereon, until this Temporary Global Note is exchanged in
full for a Permanent Global Note. This Temporary Global Note shall in all other
respects be entitled to the same benefits as the Permanent Global Notes under
the Indenture.


On or after the date (the "Exchange Date") which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-1-3 to the Series 2005-4
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.


On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part only of this Temporary Global Note, details of such exchange shall be
entered by or on behalf of the Company in Schedule A hereto and the relevant
space in Schedule A hereto recording such exchange shall be signed by or on
behalf of the Company. If, following the issue of a Permanent
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 9

 
Global Note in exchange for some of the Class A-1 Notes represented by this
Temporary Global Note, further Notes of this Class and Series are to be
exchanged pursuant to this paragraph, such exchange may be effected, without the
issue of a new Permanent Global Note, by the Company or its agent endorsing Part
I of Schedule A of the Permanent Global Note previously issued to reflect an
increase in the aggregate principal amount of such Permanent Global Note by an
amount equal to the aggregate principal amount of the additional Notes of this
Class and Series to be exchanged.


Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-1 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-1 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-1 Notes and of the principal amount of Class A-1 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-1 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-1 Note or Class A-1
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-1 Note or Class A-1 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-1 Note represented by this Temporary Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-2
 
Page 10


SCHEDULE A


SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE


The following exchanges of a part of this Temporary Global Note for Class A-1
Notes represented by a Permanent Global Note have been made:


Date exchange made
Part of principal amount of this Temporary Global Note exchanged for Notes
represented by a Permanent Global Note
Remaining Principal amount of this Temporary Global Note following such exchange
Notation made by or on behalf of the Issuer
                                                                               
                                       

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
to
 
Series 2005-4
 
Supplement

 
FORM OF PERMANENT GLOBAL CLASS A-1 NOTE


REGISTERED
 
$
 
***



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [__________]
ISIN NO. [__________]
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-1 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-1 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-1 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A

____________________
**
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 2


SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH SUCCESSOR CLEARING AGENCY.
UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO CENDANT RENTAL CAR
FUNDING (AESOP) LLC OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY CLASS A-1 NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THE PRINCIPAL OF THIS CLASS A-1 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-1 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 4.40% RENTAL CAR ASSET BACKED NOTES,
CLASS A-1


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_____] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-1 Note shall be due on the Five Year Notes Final Distribution Date,
which is the July 2011 Distribution Date. However, principal with respect to the
Class A-1 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-1 Note
at the Class A-1 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-1 Note is paid or made available for
payment. Interest on this Class A-1 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-1 Notes will be calculated on the
basis of a 360-day year of twelve 30-day months. Such principal of and interest
on this Class A-1 Note shall be paid in the manner specified on the reverse
hereof.


The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-l Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, CCRG,
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 3


BRAC, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
CCRG, BRAC or ARAC, other than the Company.


Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date:
  
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
               
By:
  
       
Name:
       
Title:





TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-1 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
       
By:
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 5


[REVERSE OF CLASS A-1 NOTE]


This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2005-4 4.40% Rental Car Asset Backed Notes,
Class A-1 (herein called the "Class A-1 Notes"), all issued under (i) a Second
Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-1 Notes are
subject to all terms of the Indenture. All terms used in this Class A-1 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-1 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-1 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Five Year Notes Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, payments with respect to principal will be made on the
Class A-1 Notes. As described above, the entire unpaid principal amount of this
Class A-1 Note shall be due and payable on the Five Year Notes Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2005-4 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Class A-1 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-1 Notes shall
be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-1 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-l Note
(or one or more predecessor Class A-1 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-1
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-1 Note (or any
one or more predecessor Class A-1 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 6


Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-1 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-1 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-1 Invested Amount is less than or equal to 10% of
the Class A-1 Initial Invested Amount. The purchase price for such repurchase of
the Class A-1 Notes shall equal the aggregate outstanding principal balance of
such Class A-1 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-1 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-1 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-1 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-1 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-1 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, the Trustee,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 7


for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Class A-1 Note, subject to Section 13.18 of the Base
Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-1
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-1 Note, agrees to treat this Class A-1 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-1 Note (or any one or more predecessor Class A-1 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 8


whether or not notation of such consent or waiver is made upon this Class A-1
Note. The Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Class A-1 Notes issued thereunder.


The term "Company" as used in this Class A-1 Note includes any successor to the
Company under the Indenture.


The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-1 Note at the times, place, and rate, and in the, coin or currency herein
prescribed.


Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, socit
anonyme ("Clearstream"), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System ("Euroclear"). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-1 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-1 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-1 Notes and of the principal
amount of Class A-1 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-1 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-1 Note
or Class A-1 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-1 Note or Class A-1 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-1 Note represented by this Permanent Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-1-3
 
Page 9


Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 1

 
 
 
FORM OF RESTRICTED GLOBAL CLASS A-2 NOTE
 
REGISTERED
 
$
  
*

No. R-_____
 
SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [__________]
ISIN NUMBER : [__________]


 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-2 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEAR-

____________________
*
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 2



ING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"),
TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR ASSET
BACKED NOTES, CLASS A-2


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_______] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-2 Note shall be due on the Five Year Notes Final Distribution Date,
which is the July 2011 Distribution Date. However, principal with respect to the
Class A-2 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-2 Note
at the Class A-2 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-2 Note is paid or made available for
payment. Interest on this Class A-2 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-2 Notes will be calculated in the
manner provided in the Indenture. Such principal of and interest on this Class
A-2 Note shall be paid in the manner specified on the reverse hereof.


The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note. This Class A-2 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, CCRG,
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 3



BRAC, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
CCRG, BRAC or ARAC, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.



Date:    

 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
       
By
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-2 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
       
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 5


[REVERSE OF CLASS A-2 NOTE]


This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the "Class A-2-Notes"), all issued under (i) a
Second Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-2 Notes are
subject to all terms of the Indenture. All terms used in this Class A-2 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-2 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Five Year Notes Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, payments with respect to principal will be made on the
Class A-2 Notes. As described above, the entire unpaid principal amount of this
Class A-2 Note shall be due and payable on the Five Year Notes Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2005-4 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Class A-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-2 Notes shall
be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-2 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-2 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, the Trustee,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-2 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-2 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2005-4 Notes issued
thereunder.


The term "Company" as used in this Class A-2 Note includes any successor to the
Company under the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 8


The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-1
 
Page 9


ASSIGNMENT


Social Security or taxpayer I.D. or other identifying number of assignee


  
 



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
 

--------------------------------------------------------------------------------

(name and address of assignee)


the within Class A-2 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints _________________________, attorney, to transfer said
Class A-2 Note on the books kept for registration thereof, with full power of
substitution in the premises.


Dated:
  
 




 
By
  
1
         
Signature Guaranteed:
         
  
  
  
         
  
  
  

 
 
____________________
1        NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------





 
Exhibit A-2-2
 
to
 
Series 2005-4
 
Supplement

 
FORM OF TEMPORARY GLOBAL CLASS A-2 NOTE
 
REGISTERED
 
$
 
**



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [__________]
ISIN NO. [__________]




THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-2 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE
____________________

**
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 2


WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES
LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-2


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_______] MILLION
DOLLARS (or such lesser amount as shall be the outstanding principal amount of
this Temporary Global Note shown in Schedule A hereto), which amount shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Class A-2 Note shall be
due on the Five Year Notes Final Distribution Date, which is the July 2011
Distribution Date. However, principal with respect to the Class A-2 Notes may be
paid earlier or later under certain limited circumstances described in the
Indenture. The
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 3


Company will pay interest on this Class A-2 Note at the Class A-2 Note Rate.
Such interest shall be payable on each Distribution Date until the principal of
this Class A-2 Note is paid or made available for payment. Interest on this
Class A-2 Note will accrue for each Distribution Date from the most recent
Distribution Date on which interest has been paid to but excluding such
Distribution Date or, if no interest has yet been paid, from June 1, 2005.
Interest with respect to the Class A-2 Notes will be calculated in the manner
provided in the Indenture. Such principal of and interest on this Class A-2 Note
shall be paid in the manner specified on the reverse hereof.


The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note. This Class A-2 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, CCRG, BRAC, ARAC or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, CCRG, BRAC or ARAC, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Date:
  
 

 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
             
By
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-2 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
             
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 5


[REVERSE OF CLASS A-2 NOTE]


This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the "Class A-2 Notes"), all issued under (i) a
Second Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-2 Notes are
subject to all terms of the Indenture. All terms used in this Class A-2 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-2 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Five Year Notes Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, payments with respect to principal will be made on the
Class A-2 Notes. As described above, the entire unpaid principal amount of this
Class A-2 Note shall be due and payable on the Five Year Notes Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2005-4 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Class A-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-2 Notes shall
be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-2 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-2 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, the Trustee,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-2 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 8


issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this Class
A-2 Note. The Indenture also permits the Trustee to amend or waive certain terms
and conditions set forth in the Indenture without the consent of Holders of the
Series 2005-4 Notes issued thereunder.


The term "Company" as used in this Class A-2 Note includes any successor to the
Company under the Indenture.


The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, société anonyme ("Clearstream"), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System ("Euroclear") to the Trustee at
its office in London a certificate, substantially in the form set out in Exhibit
B to the Base Indenture, to the effect that it has received from or in respect
of a person entitled to a Note (as shown by its records) a certificate from such
person in or substantially in the form of Exhibit C to the Base Indenture. After
the Exchange Date the holder of this Temporary Global Note will not be entitled
to receive any payment hereon, until this Temporary Global Note is exchanged in
full for a Permanent Global Note. This Temporary Global Note shall in all other
respects be entitled to the same benefits as the Permanent Global Notes under
the Indenture.


On or after the date (the "Exchange Date") which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-2-3 to the Series 2005-4
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 9


On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part only of this Temporary Global Note, details of such exchange shall be
entered by or on behalf of the Company in Schedule A hereto and the relevant
space in Schedule A hereto recording such exchange shall be signed by or on
behalf of the Company. If, following the issue of a Permanent Global Note in
exchange for some of the Class A-2 Notes represented by this Temporary Global
Note, further Notes of this Class and Series are to be exchanged pursuant to
this paragraph, such exchange may be effected, without the issue of a new
Permanent Global Note, by the Company or its agent endorsing Part I of Schedule
A of the Permanent Global Note previously issued to reflect an increase in the
aggregate principal amount of such Permanent Global Note by an amount equal to
the aggregate principal amount of the additional Notes of this Class and Series
to be exchanged.


Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-2 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-2 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-2 Notes and of the principal amount of Class A-2 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-2 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-2 Note or Class A-2
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-2 Note or Class A-2 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-2 Note represented by this Temporary Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-2
 
Page 10


SCHEDULE A


SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE


The following exchanges of a part of this Temporary Global Note for Class A-2
Notes represented by a Permanent Global Note have been made:


Date exchange made
Part of principal amount of this Temporary Global Note exchanged for Notes
represented by a Permanent Global Note
Remaining principal amount of this Temporary Global Note following such Exchange
Notation made by or on behalf of the Issuer
                                                                               
                                       





--------------------------------------------------------------------------------





 
Exhibit A-2-3
 
to
 
Series 2005-4
 
Supplement


FORM OF PERMANENT GLOBAL CLASS A-2 NOTE
 
REGISTERED
 
$
 
***



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [_________]
ISIN NO. [____________]




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-2 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-2 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


____________________
***
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 2


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-2 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-2 NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-2


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_____] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-2 Note shall be due on the Five Year Notes Final Distribution Date,
which is the July 2011 Distribution Date. However, principal with respect to the
Class A-2 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-2 Note
at the Class A-2 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-2 Note is paid or made available for
payment. Interest on this Class A-2 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-2 Notes will be calculated in the
manner provided in the Indenture. Such principal of and interest on this Class
A-2 Note shall be paid in the manner specified on the reverse hereof.


The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 3



Note shall be applied first to interest due and payable on this Class A-2 Note
as provided above and then to the unpaid principal of this Class A-2 Note. This
Class A-2 Note does not represent an interest in, or an obligation of Original
AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG or any affiliate of
Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, other than
the Company.


Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date:
  
 




 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
       
By:
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-2 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
             
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 5


[REVERSE OF CLASS A-2 NOTE]


This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the "Class A-2 Notes"), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-2 Notes are
subject to all terms of the Indenture. All terms used in this Class A-2 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-2 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Five Year Notes Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2005-4 Rapid
Amortization Period, payments with respect to principal will be made on the
Class A-2 Notes. As described above, the entire unpaid principal amount of this
Class A-2 Note shall be due and payable on the Five Year Notes Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2005-4 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Class A-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-2 Notes shall
be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-2 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-2 Note
(or one or more predecessor Class A-2 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-2
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-2 Note (or any
one or more predecessor Class A-2 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-2 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-2 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-2 Invested Amount is less than or equal to 10% of
the Class A-2 Initial Invested Amount. The purchase price for such repurchase of
the Class A-2 Notes shall equal the aggregate outstanding principal balance of
such Class A-2 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-2 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-2 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-2 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-2 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-2 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-2 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of the Trustee, Original AESOP,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-2 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-2
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-2 Note, agrees to treat this Class A-2 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-2 Note (or any one or more predecessor Class A-2 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-2 Note and of any Class A-2 Note issued
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 8


upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Class A-2
Note. The Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2005-4 Notes issued thereunder.


The term "Company" as used in this Class A-2 Note includes any successor to the
Company under the Indenture.


The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, société
anonyme ("Clearstream"), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System ("Euroclear"). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-2 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-2 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-2 Notes and of the principal
amount of Class A-2 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-2 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-2 Note
or Class A-2 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-2 Note or Class A-2 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-2 Note represented by this Permanent Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-2-3
 
Page 9


Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 1

 
FORM OF RESTRICTED GLOBAL CLASS A-3 NOTE
 
REGISTERED
 
$
 
*

No. R-_____




SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [_________]
ISIN NUMBER : [____________]




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-3 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING

____________________
*
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 2


AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO CENDANT
RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR ASSET
BACKED NOTES, CLASS A-3


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_______] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-3 Note shall be due on the Class A-3 Final Distribution Date, which
is the July 2013 Distribution Date. However, principal with respect to the Class
A-3 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-3 Note
at the Class A-3 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-3 Note is paid or made available for
payment. Interest on this Class A-3 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-3 Notes will be calculated in the
manner provided in the Indenture. Such principal of and interest on this Class
A-3 Note shall be paid in the manner specified on the reverse hereof.


The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3 Note shall be applied first to interest due and
payable on this Class A-3 Note as provided above and then to the unpaid
principal of this Class A-3 Note. This Class A-3 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC,
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 3


BRAC, CCRG or any affiliate of Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC or CCRG, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Date:
  
 

 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
       
By
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-3 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
       
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 5


[REVERSE OF CLASS A-3 NOTE]


This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the "Class A-3-Notes"), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-3 Notes are
subject to all terms of the Indenture. All terms used in this Class A-3 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-3 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2005-4 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2005-4 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-3 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-3 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, CCRG or the Trustee, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-3 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-3 Note. The Indenture also
permits the Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of the Series 2005-4 Notes issued
thereunder.


The term "Company" as used in this Class A-3 Note includes any successor to the
Company under the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 8


The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-1
 
Page 9


ASSIGNMENT


Social Security or taxpayer I.D. or other identifying number of assignee


  
 



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto





--------------------------------------------------------------------------------

(name and address of assignee)


the within Class A-3 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints _________________________, attorney, to transfer said
Class A-3 Note on the books kept for registration thereof, with full power of
substitution in the premises.


Date:
  
 




 
By
  
2
         
Signature Guaranteed:
     
  
         
  

 
____________________
2        NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------





 
Exhibit A-3-2
 
to
 
Series 2005-4
 
Supplement

 
FORM OF TEMPORARY GLOBAL CLASS A-3 NOTE




REGISTERED
 
$
  
**



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [_________]
ISIN NO. [____________]


THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-3 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE
 
____________________
**
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 2


WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES
LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.


EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-3


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_______] MILLION
DOLLARS (or such lesser amount as shall be the outstanding principal amount of
this Temporary Global Note shown in Schedule A hereto), which amount shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Class A-3 Note shall be
due on the Class A-3 Final Distribution Date, which is the July 2013
Distribution Date. However, principal with respect to the Class A-3 Notes may be
paid earlier or later under certain limited circumstances described in the
Indenture. The Company will pay
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 3


interest on this Class A-3 Note at the Class A-3 Note Rate. Such interest shall
be payable on each Distribution Date until the principal of this Class A-3 Note
is paid or made available for payment. Interest on this Class A-3 Note will
accrue for each Distribution Date from the most recent Distribution Date on
which interest has been paid to but excluding such Distribution Date or, if no
interest has yet been paid, from June 1, 2005. Interest with respect to the
Class A-3 Notes will be calculated in the manner provided in the Indenture. Such
principal of and interest on this Class A-3 Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3 Note shall be applied first to interest due and
payable on this Class A-3 Note as provided above and then to the unpaid
principal of this Class A-3 Note. This Class A-3 Note does not represent an
interest in, or an obligation of Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, CCRG or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, ARAC, BRAC or CCRG, other than the Company.


Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series and Class, provided that such transfer or exchange
complies with Article 2 of the Base Indenture. Interests in this Note may be
exchangeable in whole or in part for duly executed and issued definitive
registered Notes if so provided in Article 2 of the Base Indenture, with the
applicable legends as marked therein, subject to the provisions of the Base
Indenture.


Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Date:
  
 

 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
             
By
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-3 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
             
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 5


[REVERSE OF CLASS A-3 NOTE]


This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the "Class A-3 Notes"), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-3 Notes are
subject to all terms of the Indenture. All terms used in this Class A-3 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-3 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2005-4 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2005-4 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-3 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-3 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, CCRG or the Trustee, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-3 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 8


upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Class A-3
Note. The Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2005-4 Notes issued thereunder.


The term "Company" as used in this Class A-3 Note includes any successor to the
Company under the Indenture.


The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Prior to the Exchange Date (as defined below), payments (if any) on this
Temporary Global Note will only be paid to the extent that there is presented by
Clearstream Banking, société anonyme ("Clearstream"), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System ("Euroclear") to the Trustee at
its office in London a certificate, substantially in the form set out in Exhibit
B to the Base Indenture, to the effect that it has received from or in respect
of a person entitled to a Note (as shown by its records) a certificate from such
person in or substantially in the form of Exhibit C to the Base Indenture. After
the Exchange Date the holder of this Temporary Global Note will not be entitled
to receive any payment hereon, until this Temporary Global Note is exchanged in
full for a Permanent Global Note. This Temporary Global Note shall in all other
respects be entitled to the same benefits as the Permanent Global Notes under
the Indenture.
 
On or after the date (the "Exchange Date") which is the date that is the 40th
day after the completion of the distribution of the relevant Series, interests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-3-3 to the Series 2005-4
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substantially in the form set out in Exhibit B to the Base Indenture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such person in or substantially in
the form of Exhibit C to the Base Indenture.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 9

 
On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surrendered to the Trustee at its office in London. On an exchange
of part only of this Temporary Global Note, details of such exchange shall be
entered by or on behalf of the Company in Schedule A hereto and the relevant
space in Schedule A hereto recording such exchange shall be signed by or on
behalf of the Company. If, following the issue of a Permanent Global Note in
exchange for some of the Class A-3 Notes represented by this Temporary Global
Note, further Notes of this Class and Series are to be exchanged pursuant to
this paragraph, such exchange may be effected, without the issue of a new
Permanent Global Note, by the Company or its agent endorsing Part I of Schedule
A of the Permanent Global Note previously issued to reflect an increase in the
aggregate principal amount of such Permanent Global Note by an amount equal to
the aggregate principal amount of the additional Notes of this Class and Series
to be exchanged.


Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Class A-3 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Class A-3 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evidence of the identity of the
holders of Class A-3 Notes and of the principal amount of Class A-3 Notes
represented by this Temporary Global Note credited to the securities accounts of
such holders of Class A-3 Notes. Any statement issued by Euroclear or
Clearstream to any holder relating to a specified Class A-3 Note or Class A-3
Notes credited to the securities account of such holder and stating the
principal amount of such Class A-3 Note or Class A-3 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-3 Note represented by this Temporary Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Temporary Global Note.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-2
 
Page 10


SCHEDULE A


SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE


The following exchanges of a part of this Temporary Global Note for Class A-3
Notes represented by a Permanent Global Note have been made:
 
Date exchange made
Part of principal amount of this Temporary Global Note exchanged for Notes
represented by a Permanent Global Note 
Remaining principal amount of this Temporary Global Note following such exchange
Notation made by or on behalf of the Issuer
                                                                               
                               

 

--------------------------------------------------------------------------------





 
Exhibit A-3
 
to
 
Series 2005-4
 
Supplement



FORM OF PERMANENT GLOBAL CLASS A-3 NOTE
 
REGISTERED
 
$
 
***



No. R-


SEE REVERSE FOR CERTAIN CONDITIONS


CUSIP (CINS) NO. [_________]
ISIN NO. [____________]




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES OR "BLUE SKY" LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS CLASS A-3 NOTE, AGREES FOR THE BENEFIT OF
CENDANT RENTAL CAR FUNDING (AESOP) LLC (THE "COMPANY") THAT THIS CLASS A-3 NOTE
IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 
____________________
***
Denominations of $1,000,000 and integral multiples of $200,000.

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 2



EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS CLASS
A-3 NOTE MAY BE TRANSFERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER NOMINEE
OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE OF SUCH
SUCCESSOR CLEARING AGENCY. UNLESS THIS CLASS A-3 NOTE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO CENDANT RENTAL CAR FUNDING (AESOP) LLC OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CLASS A-3 NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


THE PRINCIPAL OF THIS CLASS A-3 NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-3 NOTE AT
ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.


CENDANT RENTAL CAR FUNDING (AESOP) LLC


SERIES 2005-4 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES, CLASS A-3


CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the "Company"), for value received, hereby promises to
pay to Cede & Co., or registered assigns, the principal sum of [_____] MILLION
DOLLARS, which amount shall be payable in the amounts and at the times set forth
in the Indenture, provided, however, that the entire unpaid principal amount of
this Class A-3 Note shall be due on the Class A-3 Final Distribution Date, which
is the July 2013 Distribution Date. However, principal with respect to the Class
A-3 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Class A-3 Note
at the Class A-3 Note Rate. Such interest shall be payable on each Distribution
Date until the principal of this Class A-3 Note is paid or made available for
payment. Interest on this Class A-3 Note will accrue for each Distribution Date
from the most recent Distribution Date on which interest has been paid to but
excluding such Distribution Date or, if no interest has yet been paid, from June
1, 2005. Interest with respect to the Class A-3 Notes will be calculated in the
manner provided in the Indenture. Such principal of and interest on this Class
A-3 Note shall be paid in the manner specified on the reverse hereof.


The principal of and interest on this Class A-3 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-3
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 3


Note shall be applied first to interest due and payable on this Class A-3 Note
as provided above and then to the unpaid principal of this Class A-3 Note. This
Class A-3 Note does not represent an interest in, or an obligation of Original
AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG or any affiliate of
Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, other than
the Company.


Reference is made to the further provisions of this Class A-3 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-3 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-3 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company, Original AESOP, AESOP
Leasing, AESOP Leasing II, CCRG, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street, 10th
Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-3 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 4


IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Date:
  
 

 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
             
By
  
   
Name:
   
Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION


This is one of the Class A-3 Notes of the Series 2005-4 Notes, a series issued
under the within-mentioned Indenture.
 

 
THE BANK OF NEW YORK, as Trustee
             
By
  
   
Authorized Signatory

 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 5


[REVERSE OF CLASS A-3 NOTE]


This Class A-3 Note is one of a duly authorized issue of Class A-3 Notes of the
Company, designated as its Series 2005-4 Floating Rate Rental Car Asset Backed
Notes, Class A-3 (herein called the "Class A-3 Notes"), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the "Base Indenture"), between the Company, as Issuer, and The Bank of
New York, as trustee (the "Trustee", which term includes any successor Trustee
under the Base Indenture), and (ii) a Series 2005-4 Supplement dated as of June
1, 2005 (such supplement, as may be amended or modified, is herein called the
"Series 2005-4 Supplement") among the Company, the Trustee and The Bank of New
York, as Series 2005-4 Agent. The Base Indenture and the Series 2005-4
Supplement are referred to herein as the "Indenture". The Class A-3 Notes are
subject to all terms of the Indenture. All terms used in this Class A-3 Note
that are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.


The Class A-3 Notes are and will be equally and ratably secured by the Series
2005-4 Collateral pledged as security therefor as provided in the Indenture.


Principal of the Class A-3 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. "Distribution Date"
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2005.


Commencing on the Distribution Date following the second Determination Date
during the Class A-3 Controlled Amortization Period or the first Determination
Date after the commencement of the Series 2005-4 Rapid Amortization Period,
payments with respect to principal will be made on the Class A-3 Notes. As
described above, the entire unpaid principal amount of this Class A-3 Note shall
be due and payable on the Class A-3 Final Distribution Date. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2005-4 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Class A-3 Notes may
be paid earlier, as described in the Indenture. All principal payments on the
Class A-3 Notes shall be made pro rata to the Noteholders entitled thereto.


Payments of interest on this Class A-3 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, to the extent
not in full payment of this Class A-3 Note, shall be made by wire transfer for
credit to the account designated by the Holder of record of this Class A-3 Note
(or one or more predecessor Class A-3 Notes) on the Note Register as of the
close of business on each Record Date, except that with respect to Class A-3
Notes registered on the Record Date in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A-3 Note (or any
one or more predecessor Class A-3 Notes) effected by any
 

--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 6


payments made on any Distribution Date shall be binding upon all future Holders
of this Class A-3 Note and of any Class A-3 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.


The Company shall pay interest on overdue installments of interest at the Class
A-3 Note Rate to the extent lawful.


As provided in the Indenture, the Class A-3 Notes may be redeemed, in whole, but
not in part, at the option of the Company on any Distribution Date if on such
Distribution Date the Class A-3 Invested Amount is less than or equal to 10% of
the Class A-3 Initial Invested Amount. The purchase price for such repurchase of
the Class A-3 Notes shall equal the aggregate outstanding principal balance of
such Class A-3 Notes (determined after giving effect to any payment of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding Class A-3 Invested Amount.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-3 Note may be registered on the Note
Register upon surrender of this Class A-3 Note for registration of transfer at
the office or agency designated by the Company pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an "Eligible
Guarantor Institution" (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Class A-3 Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A-3 Note, but the transferor may be required to pay a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.


Each Noteholder or Note Owner by acceptance of a Class A-3 Note or, in the case
of a Note Owner, a beneficial interest in a Class A-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Class A-3 Notes or under the Indenture or
any certificate or other writing delivered in connection therewith, against (i)
the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC,
BRAC or CCRG, in its individual capacity, any holder of a beneficial interest in
the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG
or the Trustee or of any successor or assign of Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, CCRG or the Trustee, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained



--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 7


herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Company for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-3 Note, subject to Section 13.18
of the Base Indenture.


Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.


Prior to the due presentment for registration of transfer of this Class A-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-3
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.


It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Class A-3
Notes will evidence indebtedness of the Company secured by the Series 2005-4
Collateral. Each Noteholder and each Note Owner, by the acceptance of this Class
A-3 Note, agrees to treat this Class A-3 Note for Federal, state and local
income and franchise tax purposes as indebtedness of the Company.


Each Holder of this Note shall provide to the Trustee at least annually an
appropriate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder's name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-4 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2005-4 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2005-4 Notes which are affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2005-4 Notes representing specified percentages of the
aggregate outstanding amount of the Series 2005-4 Notes, on behalf of the
Holders of all the Series 2005-4 Notes, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Class A-3 Note (or any one or more predecessor Class A-3 Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A-3 Note and of any Class A-3 Note issued



--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 8


upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Class A-3
Note. The Indenture also permits the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of Holders of the
Series 2005-4 Notes issued thereunder.


The term "Company" as used in this Class A-3 Note includes any successor to the
Company under the Indenture.


The Class A-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A-3 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.


No reference herein to the Indenture and no provision of this Class A-3 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-3 Note at the times, place, and rate, and in the coin or currency herein
prescribed.


Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, société
anonyme ("Clearstream"), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System ("Euroclear"). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Class A-3 Notes
by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Class A-3 Notes.
For purposes of this Permanent Global Note, the securities account records of
Euroclear or Clearstream shall, in the absence of manifest error, be conclusive
evidence of the identity of the holders of Class A-3 Notes and of the principal
amount of Class A-3 Notes represented by this Permanent Global Note credited to
the securities accounts of such holders of Class A-3 Notes. Any statement issued
by Euroclear or Clearstream to any holder relating to a specified Class A-3 Note
or Class A-3 Notes credited to the securities account of such holder and stating
the principal amount of such Class A-3 Note or Class A-3 Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the next preceding sentence (but
without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceeding to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Class A-3 Note represented by this Permanent Global Note which is credited to
such holder's securities account with Euroclear or Clearstream without the
production of this Permanent Global Note.



--------------------------------------------------------------------------------


 

 
Exhibit A-3-3
 
Page 9


Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.
 

--------------------------------------------------------------------------------





 
Exhibit B
 
to
 
Series 2005-4
 
Supplement


FORM OF CONSENT
 


The Bank of New York, as Trustee
  c/o BNY Midwest Trust Company
2 North LaSalle Street, 10th Floor
Chicago, Illinois 60602
Attn: Indenture Trust Administration


Cendant Rental Car Funding (AESOP) LLC
c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Attn: Benjamin Abedine


This Consent is delivered pursuant to the Waiver Request dated ____________, __
(the "Notice") and the Series 2005-4 Supplement, dated as of June 1, 2005 (as
amended, modified or supplemented from time to time, the "Series 2005-4
Supplement") between Cendant Rental Car Funding (AESOP) LLC, a Delaware limited
liability company ("CRCF"), and The Bank of New York, as Trustee (in such
capacity, the "Trustee") and as Series 2005-4 Agent, to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004 (as may be amended,
supplemented or modified from time to time in accordance with its terms, the
"Base Indenture" and, as supplemented by the Series 2005-4 Supplement, the
"Indenture"), between CRCF and the Trustee. Capitalized terms used herein and
not otherwise defined herein shall have the meanings provided in the Series
2005-4 Supplement.


Pursuant to Article IV of the Series 2005-4 Supplement, the Trustee has
delivered a Notice indicating that [choose which applies] [(i) the Manufacturer
Program[s] of [name of Manufacturer] [is/are] no longer [an] Eligible
Manufacturer Program[s] and that, as a result, the Series 2005-4 Maximum
Non-Program Vehicle Amount [and/or] the Series 2005-4 Maximum Non-Eligible
Manufacturer Amount is or will be exceeded or (ii) that the Lessees, the
Borrower and CRCF have determined to increase [the Series 2005-4 Maximum
Non-Program Vehicle Amount] [the Series 2005-4 Maximum Manufacturer Amount] [any
Series 2005-4 Maximum Specified States Amount] [the Series 2005-4 Maximum
Non-Eligible Manufacturer Amount]]. The undersigned hereby waives all
requirements that the [Series 2005-4 Maximum Non-Program Vehicle Amount] [Series
2005-4 Maximum Manufacturer Amount] [any Series 2005-4 Maximum Specified States
Amount] [Series 2005-4 Maximum Non-Eligible Manufacturer Amount] not be exceeded
for all purposes of the Indenture and the Series 2005-4 Supplement. The
undersigned understands that this Consent will only be effective if the Trustee
receives Consents from Noteholders representing not less than 25% of the
aggregate unpaid principal amount of the Series 2005-4 Notes on or before
____________, 20__.



--------------------------------------------------------------------------------


 

 
Exhibit B
 
Page 2


The undersigned hereby represents and warrants that it is the beneficial owner
of $___________ in principal amount of [Class A-1/Class A-2/Class A-3] Series
2005-4 Notes.
 

 
[Name]
       
By
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
Exhibit C
 
to
 
Series 2005-4
 
Supplement


 
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
Demand Note
 
FORM OF DEMAND NOTE
(Series 2005-4)



   
New York, New York
$[___________________]
 
  June 1, 2005





FOR VALUE RECEIVED, the undersigned, [________________], a [______] (the "Demand
Note Issuer"), promises to pay to the order of CENDANT RENTAL CAR FUNDING
(AESOP) LLC, a Delaware limited liability company ("CRCF"), or its permitted
assigns ("Holder") on any date of demand (each, a "Demand Date") the principal
sum of $[_________], together with interest thereon at a rate per annum (the
"Interest Rate") equal to LIBOR plus [___]%, computed on the basis of a 360-day
year for the actual number of days elapsed (including the first day but
excluding the last day).


Definitions. Capitalized terms used but not defined in this Demand Note shall
have the respective meanings assigned to them in the Second Amended and Restated
Base Indenture, dated as of June 3, 2004 (as may be amended, restated,
supplemented or modified from time to time in accordance with its terms,
exclusive of supplements thereto creating a new series of notes, the "Base
Indenture"), between CRCF, as Issuer, and The Bank of New York, a New York
banking corporation, as trustee (in such capacity, the "Trustee"), as
supplemented by the Series 2005-4 Supplement, dated as of June 1, 2005 (as may
be amended, restated, supplemented or modified from time to time in accordance
with its terms, the "Series 2005-4 Supplement"), among CRCF, as Issuer, the
Trustee and The Bank of New York, as Series 2005-4 Agent.


Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.


Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing on July 20, 2005. In addition,
interest shall be paid on each Demand Date to the extent demand is made
therefor.


Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2005-4
Interest Period to the outstanding principal balance for such Series 2005-4
Interest Period. The outstanding principal balance as of any day shall be the
outstanding principal balance as of the beginning of such day, less any payments
of principal credited to the Demand Note Issuer's account on that day. The
records of



--------------------------------------------------------------------------------


 

 
Exhibit C
 
Page 2


Holder with respect to amounts due and payments received hereunder shall be
presumed to be correct evidence thereof.


Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the "Maturity Date"), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.


Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.


Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney's fees,
paralegal's fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate until paid.


Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an "Event of Default"),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.


Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the "Default Rate") at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.


Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.



--------------------------------------------------------------------------------


 

 
Exhibit C
 
Page 3


No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Demand Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.


Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless (a)
the same shall be in writing and signed and delivered by each of Holder and the
Demand Note Issuer and (b) all consents required for such actions under the Base
Indenture and the Related Documents shall have been received by the appropriate
Persons.


Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.


Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the secured parties under the Series 2005-4 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the secured parties under the Series 2005-4
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2005-4 Supplement and the other
Related Documents and payments hereunder shall be made only to said Trustee.


Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2005-4 Supplement.


Acknowledgment. CRCF hereby acknowledges receipt of [cash/capital contribution]
on the date of the issuance of this Demand Note in the principal amount of
$[_____].


Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------


 

 
Exhibit C
 
Page 4


IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.



 
[DEMAND NOTE ISSUER]
             
By:
  
   
Name:
   
Title:





ENDORSEMENT
 
Pay to the Order of ________________________________________, without recourse
 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
Exhibit C
 
Page 5


PAYMENT GRID


Date
Principal Amount
Amount of Principal Payment
Outstanding Principal Balance
Notation Made By
                                                                               
                                                                               
         

 

--------------------------------------------------------------------------------





 
Exhibit D
 
to
 
Series 2005-4
 
Supplement


FORM OF IRREVOCABLE SERIES 2005-4 LETTER OF CREDIT
No.[   ]


[______] [__], [____]


The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602


Attention:


Dear Sir or Madam:


The undersigned ("Series 2005-4 Letter of Credit Provider") hereby establishes,
at the request and for the account of Cendant Corporation, a Delaware
corporation ("Cendant"), pursuant to, and in accordance with, that certain Five
Year Competitive Advance and Revolving Credit Agreement, dated as of November
22, 2004 (as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms thereof, the "Credit Agreement"), among
Cendant and the financial institutions party thereto (collectively, the "Series
2005-4 Letter of Credit Providers"), in accordance with the terms of such Credit
Agreement (i) in your favor in respect of Lease Deficit Demands (as defined
below), (ii) in your favor in respect of Unpaid Demand Note Demands (as defined
below), (iii) in your favor in respect of Termination Demands (as defined below)
and (iv) in your favor in respect of Termination Date Demands (as defined
below), this Irrevocable Letter of Credit No. [     ], in an aggregate maximum
amount of [__________] DOLLARS ($[__________]) (such amount, as the same may be
reduced and reinstated from time to time as provided herein, being the "Letter
of Credit Amount"), effective immediately and expiring at 4:00 p.m. (New York
time) at our [  ] office located at [    ] Attention: [   ], Telephone No.:
[__________], Facsimile No.: [  ] (such office or any other office which may be
designated by the Series 2005-4 Letter of Credit Provider by written notice
delivered to you, being the "Series 2005-4 Letter of Credit Provider's Office")
on the date (the "Expiration Date") that is the earlier of (i) [__________] or
such later date to which the term of this Series 2005-4 Letter of Credit is
extended (or, if such date is not a Business Day, the immediately succeeding
Business Day) (the "Scheduled Expiration Date") and (ii) the date on which we
receive written notice from you that the Series 2005-4 Letter of Credit
Termination Date shall have occurred. You are the trustee under that certain
Second Amended and Restated Base Indenture (the "Base Indenture"), dated as of
June 3, 2004, between you, as Trustee (in such capacity, the "Trustee") and
Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as the same may be amended, supplemented or otherwise modified
from time to time. "Series 2005-4 Supplement" means the Series 2005-4 Supplement
to the Base Indenture, dated as of June 1, 2005, among CRCF, as Issuer, the
Trustee and The Bank of New York, as Series 2005-4 Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.



--------------------------------------------------------------------------------


 

 
Exhibit D
 
Page 2


Capitalized terms used herein and in the Annexes hereto and not otherwise
defined herein shall have the meaning set forth in the Series 2005-4 Supplement
and the Base Indenture.


The Series 2005-4 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as hereinafter set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee's written and completed certificate signed by the
Trustee substantially in the form of Annex A attached hereto (any such
certificate being a "Lease Deficit Demand"), each presented to the Series 2005-4
Letter of Credit Provider at the Series 2005-4 Letter of Credit Provider's
Office, payable at sight on a Business Day (as defined below), in each case, in
an amount equal to the amount set forth in such Lease Deficit Demand but in an
aggregate amount not exceeding the Letter of Credit Amount as in effect on such
Business Day, (2) in one or more drawings by the Trustee pursuant to the
Trustee's written and completed certificate signed by the Trustee substantially
in the form of Annex B attached hereto (any such certificate being an "Unpaid
Demand Note Demand"), each presented to the Series 2005-4 Letter of Credit
Provider at the Series 2005-4 Letter of Credit Provider's Office, payable at
sight on a Business Day, in each case, in an amount equal to the amount set
forth in such Unpaid Demand Note Demand but in the aggregate amount not
exceeding the Letter of Credit Amount as in effect on such Business Day, (3) in
a single drawing by the Trustee pursuant to the Trustee's written and completed
certificate signed by the Trustee substantially in the form of Annex C attached
hereto (such certificate being a "Termination Demand"), presented to the Series
2005-4 Letter of Credit Provider at the Series 2005-4 Letter of Credit
Provider's Office, payable at sight on a Business Day, in an amount equal to the
amount set forth in such Termination Demand but not exceeding the Letter of
Credit Amount as in effect on such Business Day, provided that only one such
Termination Demand may be made hereunder and (4) in a single drawing by the
Trustee pursuant to the Trustee's written and completed certificate signed by
the Trustee substantially in the form of Annex D attached hereto (such
certificate being a "Termination Date Demand"), presented to the Series 2005-4
Letter of Credit Provider at the Series 2005-4 Letter of Credit Provider's
Office, payable at sight on a Business Day, in an amount equal to the amount set
forth in such Termination Date Demand but not exceeding the Letter of Credit
Amount as in effect on such Business Day, provided that only one such
Termination Date Demand may be made hereunder. In the event that there is more
than one draw request payable on the same Business Day, the draw requests shall
be honored in the following order: (1) the Lease Deficit Demand; (2) the Unpaid
Demand Note Demand; (3) the Termination Demand and (4) the Termination Date
Demand; provided that in no event shall the Series 2005-4 Letter of Credit
Provider be required to honor any draw request to the extent such draw request
is in an amount greater than the Letter of Credit Amount at such time after
giving effect to all other draw requests honored on such day. Upon the honoring
of a Termination Date Demand in full, the Series 2005-4 Letter of Credit
Provider shall have no obligation to honor any other draw request. Any payments
made by the Series 2005-4 Letter of Credit Provider shall be paid from funds of
the Series 2005-4 Letter of Credit Provider. Any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand may be
delivered by facsimile transmission to the Series 2005-4 Letter of Credit
Provider's Office as herein provided. "Business Day" means any day other than a
Saturday, Sunday or other day on which banks are required or authorized by law
to close in New York City, New York or Chicago, Illinois. Upon the Series 2005-4
Letter of Credit Provider's honoring any Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand presented hereunder,
the Letter of Credit Amount shall automatically be decreased by an amount equal
to the amount of the Lease Deficit Demand,



--------------------------------------------------------------------------------


 

 
Exhibit D
 
Page 3



Unpaid Demand Note Demand, Termination Demand or Termination Date Demand paid by
the Series 2005-4 Letter of Credit Provider to the Trustee. In addition to the
foregoing reduction, upon the Series 2005-4 Letter of Credit Provider's honoring
any Termination Date Demand presented to it hereunder in full, the Letter of
Credit Amount shall automatically be reduced to zero and this Series 2005-4
Letter of Credit shall be terminated.


The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2005-4 Letter of
Credit Provider is reimbursed by CRCF, a Lessee, CCRG or Cendant for any amount
drawn hereunder as a Lease Deficit Demand or Unpaid Demand Note Demand, (ii) the
Series 2005-4 Letter of Credit Provider receives written notice from Cendant
substantially in the form of Annex E hereto that the Letter of Credit Amount
should be reinstated in an amount set forth therein (which shall equal the
amount reimbursed pursuant to clause (i)) and that no Event of Bankruptcy (as
defined in Annex E attached hereto) with respect to Cendant, any Lessee or any
Permitted Sublessee has occurred and is continuing and (iii) this Series 2005-4
Letter of Credit has not been terminated in accordance with the terms hereof.


Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand and
Termination Date Demand shall be dated the date of its presentation, shall have
a cover letter clearly marked "PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED" and
shall be presented to the Series 2005-4 Letter of Credit Provider at the Series
2005-4 Letter of Credit Provider's Office. If the Series 2005-4 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
Scheduled Expiration Date, all in conformity with the terms and conditions of
this Series 2005-4 Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Series 2005-4 Letter of Credit Provider will make
such funds available by 4:00 p.m. (New York City time) on the same day in
accordance with your payment instructions. If the Series 2005-4 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
termination hereof, all in conformity with the terms and conditions of this
Letter of Credit, after 12:00 noon (New York City time) on a Business Day, the
Series 2005-4 Letter of Credit Provider will make the funds available by 4:00
p.m. (New York City time) on the next succeeding Business Day in accordance with
your payment instructions. If you so request the Series 2005-4 Letter of Credit
Provider, payment under this Letter of Credit may be made by wire transfer of
Federal Reserve Bank of New York funds to your account in a bank on the Federal
Reserve wire system or by deposit of same day funds into a designated account.


Upon the earliest of (i) the date on which the Series 2005-4 Letter of Credit
Provider honors a Termination Date Demand presented hereunder, (ii) the date on
which the Series 2005-4 Letter of Credit Provider receives written notice from
you that this Series 2005-4 Letter of Credit has been replaced by an alternate
letter of credit and such alternate letter of credit has been received by you,
(iii) the date on which the Series 2005-4 Letter of Credit Provider receives
written notice from you substantially in the form attached hereto as Annex F,



--------------------------------------------------------------------------------


 

 
Exhibit D
 
Page 4


and (iv) the Scheduled Expiration Date, this Series 2005-4 Letter of Credit
shall automatically terminate and you shall surrender this Series 2005-4 Letter
of Credit to the undersigned Series 2005-4 Letter of Credit Provider on such
day.


For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A ,B and D: "Pro Rata Share" means, with respect to any Series
2005-4 Letter of Credit Provider as of any date, the fraction (expressed as a
percentage) obtained by dividing (A) such Series 2005-4 Letter of Credit
Provider's Letter of Credit Amount as of such date by (B) an amount equal to the
aggregate amount of the Letter of Credit Amounts of all the Series 2005-4 Letter
of Credit Providers under their respective Series 2005-4 Letters of Credit as of
such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2005-4 Letter of Credit Provider as of any date, if
such Series 2005-4 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand (as defined in
the related Series 2005-4 Letter of Credit) made prior to such date, such Series
2005-4 Letter of Credit Provider's Letter of Credit Amount, as of such date
shall be treated as reduced (for calculation purposes only) by the amount of
such unpaid Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand, as the case may be, and shall not be reinstated for
purposes of such calculation unless and until the date as of which such Series
2005-4 Letter of Credit Provider has paid such amount to the Trustee and been
reimbursed by CRCF, a Lessee, CCRG or Cendant, as the case may be, for such
amount (provided that the foregoing calculation shall not in any manner reduce
the undersigned's actual liability in respect of any failure to pay any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand).


This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Series 2005-4 Letter of Credit Provider has succeeded you, as
Trustee, and may be successively transferred. Transfer of this 2005-4 Letter of
Credit to such transferee shall be effected by the presentation to the Series
2005-4 Letter of Credit Provider of this Series 2005-4 Letter of Credit
accompanied by a certificate substantially in the form of Annex G attached
hereto. Upon such presentation the Series 2005-4 Letter of Credit Provider shall
forthwith transfer this 2005-4 Letter of Credit to the transferee.


This Series 2005-4 Letter of Credit sets forth in full the undertaking of the
Series 2005-4 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.


On the Business Day immediately following any Distribution Date on which the
Series 2005-4 Invested Amount shall have been reduced (each a "Decrease Day"),
the Letter of Credit Amount may be reduced upon prior written notice (which may
be by facsimile transmission with telephone confirmation of receipt as herein
provided) delivered to the Series 2005-4 Letter of Credit Provider on or before
such Decrease Day purportedly signed by the



--------------------------------------------------------------------------------


 

 
Exhibit D
 
Page 5


Administrator by an amount (which will be expressed in United States Dollars in
such notice) set forth in such notice equal to the lesser of the Pro Rata Share
of (1) the excess, if any, of the Series 2005-4 Enhancement Amount over the
Series 2005-4 Required Enhancement Amount and (2) the excess, if any, of the
Series 2005-4 Liquidity Amount over the Series 2005-4 Required Liquidity Amount,
in the case of (1) and (2) calculated as of such Decrease Day after giving
effect to all payments of principal on such Decrease Day with respect to the
Series 2005-4 Notes.


Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing. Article 41 of the Uniform Customs (as defined
below) shall not apply to this Series 2005-4 Letter of Credit.


This Series 2005-4 Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 (the
"Uniform Customs"), except as otherwise provided above and except that
notwithstanding any provisions of Article 17 of the Uniform Customs which
contains provisions to the contrary, if this Letter of Credit expires during an
interruption of business (as described in Article 17), we agree to effect
payment under this Letter of Credit, if a drawing which conforms to the terms
and conditions of this Letter of Credit is made within twenty (20) days after
the resumption of business, and, as to matters not covered by the Uniform
Customs, shall be governed by the law of the State of New York, including the
Uniform Commercial Code as in effect in the State of New York.  Communications
with respect to this Series 2005-4 Letter of Credit shall be in writing and
shall be addressed to the Series 2005-4 Letter of Credit Provider at the Series
2005-4 Letter of Credit Provider's Office, specifically referring to the number
of this Series 2005-4 Letter of Credit.





 
Very truly yours,
     
[____________________], as Series 2005-4 Letter of Credit Provider
         
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
ANNEX A


CERTIFICATE OF LEASE DEFICIT DEMAND
 
[Series 2005-4 Letter of Credit Provider]
[Address]
 
Attention: [  ]


Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[     ] (the "Series 2005-4 Letter of Credit"; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated _______
__, 200_, issued by _______________, as the Series 2005-4 Letter of Credit
Provider, in favor of The Bank of New York, as the trustee (in such capacity,
the "Trustee"), under that certain Second Amended and Restated Base Indenture
(the "Base Indenture"), dated as of June 3, 2004, between the Trustee and
Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto (the "Series 2005-4 Supplement" and, together with the Base
Indenture, the "Indenture"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent.


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-4 Letter of Credit Provider as follows:


1.  [   ] is the Trustee under the Indenture.


2.  [The Trustee is making a drawing under the Series 2005-4 Letter of Credit as
required by Section 2.3(c) of the Series 2005-4 Supplement in an amount equal to
$________ (the "Interest Lease Deficit Disbursement"), which amount is equal to
the lesser of (i) the product of the Series 2005-4 Letter of Credit Provider's
Pro Rata Share as of the date hereof and the lesser of (x) the Series 2005-4
Lease Interest Payment Deficit and (y) the excess, if any, of (A) the sum of (I)
the sum of (1) Series 2005-4 Monthly Interest for the Series 2005-4 Interest
Period ending on the day preceding the date hereof, (2) all Fixed Rate Payments
for the date hereof, (3) any unpaid Series 2005-4 Shortfall as of the preceding
Distribution Date, together with accrued interest thereon and (4) the Surety
Provider Fee for such Series 2005-4 Interest Period plus any Surety Provider
Reimbursement Amounts then due and owing and (II) during the Series 2005-4 Rapid
Amortization Period, the Series 2005-4 Trustee's Fees for the date hereof over
(B) the amounts available from the Series 2005-4 Accrued Interest Account on the
date hereof and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.] [The Trustee is making a drawing under the Series 2005-4
Letter of Credit as required by Section 2.5(b) of the Series 2005-4 Supplement
in an amount equal to $_________ (the "Principal Lease Deficit Disbursement"),
which amount is equal to the lesser of (i) the product of the Series 2005-4
Letter of Credit Provider's Pro Rata Share as of the date hereof and the Series
2005-4 Lease Principal Payment Deficit and (ii) the Letter of Credit Amount as
in effect on the date of this certificate.] The "Lease Deficit Disbursement" on
any day shall be the sum of the Interest Lease Deficit Disbursement and the
Principal Lease Deficit Disbursement.



--------------------------------------------------------------------------------


 

 
Annex A
 
Page 2


3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2005-4 Letters of Credit in an amount
equal to the related other Series 2005-4 Letter of Credit Providers' Pro Rata
Share of the amount to be drawn on the Series 2005-4 Letters of Credit pursuant
to Section 2.3(c) and/or Section 2.5(b) of the Series 2005-4 Supplement on the
date hereof.


4.  The Series 2005-4 Lease Payment Deficit is attributable to the Lessee's
failure to pay amounts due under the Leases.


5.  You are requested to deliver an amount equal to the Lease Deficit
Disbursement pursuant to the following instructions:


[insert payment instructions for wire to the
Trustee and payment date]


6.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-4
Letter of Credit, upon the Series 2005-4 Letter of Credit Provider's honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2005-4 Letter of Credit Provider in respect of such draw.


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________, ____.
 

 
[                                                          ],
 
as Trustee
       
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------




ANNEX B


CERTIFICATE OF UNPAID DEMAND NOTE DEMAND
 
[Series 2005-4 Letter of Credit Provider]
[Address]
 
Attention: [  ]


Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [     ] (the "Series 2005-4 Letter of Credit"; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by _____________, as the Series 2005-4 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the "Trustee"), under that certain Second Amended and Restated Base
Indenture (the "Base Indenture"), dated as of June 3, 2004, between the Trustee
and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto (the "Series 2005-4 Supplement" and, together with the Base
Indenture, the "Indenture"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent.


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-4 Letter of Credit Provider as follows:


1.  [  ] is the Trustee under the Indenture.


2.  The Trustee is making a drawing under the Series 2005-4 Letter of Credit as
required by Section [2.5(c)(ii)] [2.5(d)(ii)] of the Series 2005-4 Supplement in
an amount equal to $_________ (the "Unpaid Demand Note Disbursement"), which
amount is equal to the lesser of (i) the product of the Series 2005-4 Letter of
Credit Provider's Pro Rata Share as of the date hereof and the Series 2005-4
Unpaid Demand Amount and (ii) the Letter of Credit Amount as in effect on the
date of this certificate.


3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2005-4 Letters of Credit in an amount
equal to the related other Series 2005-4 Letter of Credit Providers' Pro Rata
Share of the Series 2005-4 Unpaid Demand Amount.


4.  You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:


[Insert payment instructions for wire to the
Trustee and payment date]


5.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-4
Letter of Credit, upon the Series 2005-4 Letter of Credit Provider's honoring in
full the draw



--------------------------------------------------------------------------------


 

 
Annex B
 
Page 2



amount set forth in this certificate, the Letter of Credit Amount shall be
automatically reduced by an amount equal to the amount paid by the Series 2005-4
Letter of Credit Provider in respect of such draw.


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ___________________, ________.
 

 
[                                                          ],
 
as Trustee
             
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
ANNEX C


CERTIFICATE OF TERMINATION DEMAND
 
[Series 2005-4 Letter of Credit Provider]
[Address]
 
Attention: [  ]


Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[      ] (the "Series 2005-4 Letter of Credit"; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by ___________, as the Series 2005-4 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the "Trustee"), under that certain Second Amended and Restated Base
Indenture (the "Base Indenture"), dated as of June 3, 2004, between the Trustee
and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto (the "Series 2005-4 Supplement" and, together with the Base
Indenture, the "Indenture"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent.


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-4 Letter of Credit Provider as follows:


1.  [  ] is the Trustee under the Indenture.


2.  The Trustee is making a drawing under the Series 2005-4 Letter of Credit as
required by Section 2.8[(b)] [(c)] of the Series 2005-4 Supplement in an amount
equal to $___________ (the "Termination Disbursement"), which amount is equal to
the lesser of (i) the greater of (A) the excess, if any, of the Series 2005-4
Required Enhancement Amount over the Series 2005-4 Enhancement Amount, excluding
the Letter of Credit Amount as in effect on the date of this certificate and (B)
the excess, if any, of the Series 2005-4 Required Liquidity Amount over the
Series 2005-4 Liquidity Amount, excluding the Letter of Credit Amount on the
date of this certificate and (ii) the Letter of Credit Amount as in effect on
the date of this certificate.


3.  You are requested to deliver an amount equal to the Termination Disbursement
pursuant to the following instructions:


[Insert payment instructions for wire to the
Trustee and payment date]


4.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-4
Letter of Credit, upon the Series 2005-4 Letter of Credit Provider's honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to by an amount equal to the amount paid by the
Series 2005-4 Letter of Credit Provider in respect of such draw.



--------------------------------------------------------------------------------


 

 
Annex C
 
Page 2


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 

 
[                                                          ],
 
as Trustee
             
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
ANNEX D


CERTIFICATE OF TERMINATION DATE DEMAND
 
[Series 2005-4 Letter of Credit Provider]
[Address]
 
Attention: [  ]


Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [       ] (the "Series 2005-4 Letter of Credit"; the terms defined therein
and not otherwise defined herein being used herein as therein defined), dated as
of __________ __, 200_, issued by _______________, as the Series 2005-4 Letter
of Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the "Trustee"), under that certain Second Amended and Restated Base
Indenture (the "Base Indenture"), dated as of June 3, 2004, between the Trustee
and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto (the "Series 2005-4 Supplement" and, together with the Base
Indenture, the "Indenture"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent.


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-4 Letter of Credit Provider as follows:


1.  [  ] is the Trustee under the Indenture.


2.  The Trustee is making a drawing under the Series 2005-4 Letter of Credit as
required by Section 2.8(d) of the Series 2005-4 Supplement in an amount equal to
$_________ (the "Termination Date Disbursement"), which amount is equal to the
lesser of (i) the product of the Series 2005-4 Letter of Credit Provider's Pro
Rata Share as of the date hereof and the Series 2005-4 Demand Note Payment
Amount and (ii) the Letter of Credit Amount as in effect on the date of this
certificate.


3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2005-4 Letters of Credit in an amount
equal to the related other Series 2005-4 Letter of Credit Providers' Pro Rata
Share of the Series 2005-4 Demand Note Payment Amount.


4.  You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:


[insert payment instructions for wire to the
Trustee and payment date]


5.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-4
Letter of Credit, upon the Series 2005-4 Letter of Credit Provider's honoring in
full the draw



--------------------------------------------------------------------------------


 

 
Annex D
 
Page 2


amount set forth in this certificate, the Letter of Credit Amount shall be
automatically reduced to zero and the Series 2005-4 Letter of Credit shall
terminate and be immediately returned to the Series 2005-4 Letter of Credit
Provider.


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 

 
[                                                          ],
 
as Trustee
             
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
ANNEX E


CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
 
[Series 2005-4 Letter of Credit Provider]
[Address]


Attention: [  ]


Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [        ] (the "Series 2005-4 Letter of Credit"; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2005-4 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (in such capacity, the "Trustee"), under that certain Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between the Trustee and
Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto, dated as of June 1, 2005, among CRCF, as Issuer, the Trustee
and The Bank of New York, as Series 2005-4 Agent.


The undersigned, a duly authorized officer of Cendant Corporation ("Cendant"),
hereby certifies to the Series 2005-4 Letter of Credit Provider as follows:


1.  As of the date of this certificate, the Series 2005-4 Letter of Credit
Provider has been reimbursed by [    ] in the amount of $[  ] (the
"Reimbursement Amount") in respect of the [Lease Deficit Demand] [Unpaid Demand
Note Demand] made on ____________, ____.


2.  Cendant hereby notifies you that, pursuant to the terms and conditions of
the Series 2005-4 Letter of Credit, the Letter of Credit Amount of the Series
2005-4 Letter of Credit Provider is hereby reinstated in the amount of $[  ]
(the "Reinstatement Amount") [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the
Letter of Credit Amount of the Series 2005-4 Letter of Credit Provider after
taking into account such reinstatement is in an amount equal to $[  ] [NOT TO
EXCEED MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].


3.  As of the date of this Certificate, no Event of Bankruptcy with respect to
Cendant, any Lessee or any Permitted Sublessee has occurred and is continuing.
"Event of Bankruptcy", with respect to Cendant, any Lessee or any Permitted
Sublessee, means (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and
 

--------------------------------------------------------------------------------


 

 
Annex E
 
Page 2


in effect, for a period of 60 consecutive days; or an order for relief in
respect of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or (b) such
Person shall commence a voluntary case or other proceeding under any applicable
bankruptcy, insolvency, reorganization, debt arrangement, dissolution or other
similar law now or hereafter in effect, or shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or for any substantial
part of its property, or shall make any general assignment for the benefit of
creditors; or (c) the board of directors of such Person (if such Person is a
corporation or similar entity) shall vote to implement any of the actions set
forth in clause (b) above.


4.  As of the date of this Certificate, (i) no Event of Default (as defined in
the Credit Agreement) has occurred and is continuing under the Credit Agreement
and (ii) the sum of the Reinstatement Amount and all L/C Exposure (as defined in
the Credit Agreement) as of the date hereof does not exceed the maximum amount
permitted under Section 2.25 of the Credit Agreement.


IN WITNESS WHEREOF, Cendant has executed and delivered this certificate on this
___ day of _____________, ___.
 

 
CENDANT CORPORATION
                   
By:
  
   
Name:
   
Title:



Acknowledged and Agreed:


The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Trustee that the undersigned's Letter of Credit Amount is in an amount equal to
$__________ as of the date hereof after taking into account the reinstatement of
the undersigned's Letter of Credit Amount by an amount equal to the
Reinstatement Amount.
 
[Series 2005-4 Letter of Credit Provider]
 
By:
  
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
ANNEX F


CERTIFICATE OF TERMINATION
 
[Series 2005-4 Letter of Credit Provider]
[Address]


Attention: [  ]


Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the "Series 2005-4 Letter of Credit"; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2005-4 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (the "Trustee"), under that certain Second Amended and Restated Base
Indenture (the "Base Indenture"), dated as of June 3, 2004, between the Trustee
and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) ("CRCF"), as Issuer, as supplemented by that certain Series 2005-4
Supplement thereto (the "Series 2005-4 Supplement" and, together with the Base
Indenture, the "Indenture"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent.


The undersigned, duly authorized officers of the Trustee, hereby certify to the
Series 2005-4 Letter of Credit Provider as follows:


1.  [  ] is the Trustee under the Indenture.


2.  As of the date of this certificate, the Series 2005-4 Letter of Credit
Termination Date has occurred under the Series 2005-4 Supplement.


3.  The Trustee hereby notifies the Series 2005-4 Letter of Credit Provider that
as a result of the occurrence of the Series 2005-4 Letter of Credit Termination
Date, the undersigned is returning the Series 2005-4 Letter of Credit Provider's
Series 2005-4 Letter of Credit to the Series 2005-4 Letter of Credit Provider.



--------------------------------------------------------------------------------


 

 
Annex F
 
Page 2


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________.
 

 
[                                                          ],
 
, as the Trustee
             
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
ANNEX G


INSTRUCTION TO TRANSFER
 



 
______________ __, ____
 

 
[Series 2005-4 Letter of Credit Provider]
[Address]


Attention: [  ]


Re:  Irrevocable Letter of Credit No. [  ]


Ladies and Gentlemen:


For value received, the undersigned beneficiary hereby irrevocably transfers to:



--------------------------------------------------------------------------------

(Name of Transferee]





--------------------------------------------------------------------------------

[Address]


all rights of the undersigned beneficiary to draw under the above-captioned
Series 2005-4 Letter of Credit (the "Series 2005-4 Letter of Credit") issued by
the Series 2005-4 Letter of Credit Provider named therein in favor of the
undersigned. The transferee has succeeded the undersigned as Trustee under that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
between the Trustee and Cendant Rental Car Funding (AESOP) LLC (formerly known
as AESOP Funding II L.L.C.) ("CRCF"), as supplemented by that certain Series
2005-4 Supplement thereto, dated as of June 1, 2005, among CRCF, as Issuer, the
Trustee and The Bank of New York, as Series 2005-4 Agent.


By this transfer, all rights of the undersigned beneficiary in the Series 2005-4
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2005-4 Letter of Credit
pertaining to transfers.



--------------------------------------------------------------------------------


 

 
Annex G
 
Page 2


The Series 2005-4 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2005-4
Letter of Credit Provider transfer the Series 2005-4 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2005-4 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2005-4 Letter of Credit.





 
[                                                          ],
 
as the Trustee
             
By:
  
   
Name:
   
Title:
             
By:
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
Exhibit E
 
to
 
Series 2005-4
 
Supplement


FORM OF LEASE PAYMENT DEFICIT NOTICE


[DATE]




The Bank of New York, as Trustee
c/o BNY Midwest Company
2 North LaSalle Street
Chicago, IL 60602




Attn: Corporate Trust Officer


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between The Bank of New York, as Trustee (in such
capacity, the "Trustee") and Cendant Rental Car Funding (AESOP) LLC ("CRCF"), as
Issuer, as supplemented by that certain Series 2005-4 Supplement thereto (the
"Series 2005-4 Supplement"), dated as of June 1, 2005, among CRCF, as Issuer,
the Trustee and The Bank of New York, as Series 2005-4 Agent. Capitalized terms
used herein and not defined herein have the meaning set forth in the Series
2005-4 Supplement.


Pursuant to Section 2.3(b) of the Series 2005-4 Supplement, Cendant Car Rental
Group, Inc., in its capacity as Administrator under the Series 2005-4 Supplement
and the Related Documents, hereby provides notice of a Series 2005-4 Lease
Payment Deficit in the amount of $[   ].
 

  CENDANT CAR RENTAL GROUP, INC.        
By
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------




FORM OF DEMAND NOTICE


[DATE]




[Insert Demand Note Issuer]


 
Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between Cendant Rental Car Funding (AESOP) LLC
("CRCF"), as Issuer, and The Bank of New York, as Trustee (in such capacity, the
"Trustee"), as supplemented by that certain Series 2005-4 Supplement thereto
(the "Series 2005-4 Supplement"), dated as of June 1, 2005, among CRCF, as
Issuer, the Trustee and The Bank of New York, as Series 2005-4 Agent.
Capitalized terms used herein and not defined herein have the meaning set forth
in the Series 2005-4 Supplement.


Pursuant to Section 2.5[(c)(i)][(d)(i)] of the Series 2005-4 Supplement, the
Trustee under the Series 2005-4 Supplement hereby makes a demand for payment on
the Series 2005-4 Demand Notes in the amount of $[   ].
 
 

 
THE BANK OF NEW YORK, as Trustee
             
By
  
   
Name:
   
Title:

 

--------------------------------------------------------------------------------


